Exhibit No. 10.1

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

COLLABORATION, RESEARCH AND LICENSE AGREEMENT

 

BY AND BETWEEN

 

PROCTER & GAMBLE COMPANY

 

AND

 

CURIS, INC.

 

September 18, 2005

 

CONFIDENTIAL



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE


--------------------------------------------------------------------------------

1.      DEFINITIONS

   1

1.1        “Additional Compound”

   1

1.2        “Affiliate”

   1

1.3        “Allocable Overhead”

   1

1.4        “Claim”

   1

1.5        “Co-Development Expense”

   1

1.5        “Co-Development Steering Committee” or “CDSC”

   2

1.6        “Commercially Reasonable and Diligent Efforts”

   2

1.7        “Confidential Information”

   2

1.8        “Contract Year”

   2

1.9        “Control”

   2

1.10      “CPI”

   2

1.11      “Curis Field”

   2

1.12      “Curis Indemnified Party”

   2

1.13      “Curis Information”

   3

1.14      “Curis Patent Rights”

   3

1.15      “Curis Staffing Level”

   3

1.16      “Curis Technology”

   3

1.17      “Defaulting Party”

   3

1.18      “Development Committee”

   3

1.19      “Development Plan and Budget”

   3

1.20      “EMEA”

   3

1.21      “Europe”

   3

1.22      “[**]”

   3

1.23      “Excluded Compound”

   3

1.24      “FDA”

   3

1.25      “First Commercial Sale”

   3

1.26      “First Preclinical Milestone Payment”

   3

1.27      “Fiscal Year”

   3

1.28      “FTE Rate”

   3

1.29      “FTE Scientist”

   3

1.30      “Hatch-Waxman Act”

   4

1.31      “Hedgehog Pathway”

   4

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE


--------------------------------------------------------------------------------

1.32      “IND”

   4

1.33      “Indication”

   4

1.34      “Information”

   4

1.35      “Initial Compound”

   4

1.36      “Insolvent Party”

   4

1.37      “Inventions”

   4

1.38      “Joint Inventions”

   4

1.39      “Joint Patent Rights”

   4

1.40      “Liability”

   4

1.41      “Licensed Compound”

   4

1.42      “Major Market”

   4

1.43      “Materials”

   5

1.44      “NDA”

   5

1.45      “Net Sales”

   5

1.46      “Non Defaulting Party”

   5

1.47      “Patent Rights”

   5

1.48      “P&G Field”

   6

1.49      “P&G Indemnified Party”

   6

1.50      “P&G Information”

   6

1.51      “P&G Patent Rights”

   6

1.52      “P&G Technology”

   6

1.53      “Phase 1 Trial”

   6

1.54      “Phase 2 Trial”

   6

1.55      “Phase 2B Trial”

   6

1.56      “Phase 2/3 Trial”

   6

1.57      “Phase 3 Trial”

   6

1.58      “Preclinical Compound”

   6

1.59      “Product”

   6

1.60      “Regulatory Approval”

   6

1.61      “Research Plan”

   6

1.62      “Research Program”

   7

1.63      “Research Steering Committee” or “RSC”

   7

1.64      “Research Term”

   7

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE


--------------------------------------------------------------------------------

1.65      “Royalty Term”

   7

1.66      “Selected Compound”

   7

1.67      “SPC”

   7

1.68      “Subcontracting Arrangement”

   7

1.69      “Subcontractor”

   7

1.70      “Sublicense Country”

   7

1.71      “Sublicensee”

   7

1.72      “Sublicense Revenue”

   7

1.73      “Term”

   7

1.74      “Third Party”

   7

1.75      “Topical Application”

   7

1.76      “Valid Claim”

   7

1.77      “Veterinary Field”

   8

1.78      “[**]”

   8

2.      MANAGEMENT OF THE RESEARCH PROGRAM

   8

2.1        Research Steering Committee

   8

2.2        Function of Research Steering Committee

   8

2.3        Decisions of the Research Steering Committee

   9

2.4        Project Leaders

   9

3.      RESEARCH PROGRAM

   9

3.1        Objectives; Responsibilities

   9

3.2        Technology Transfer

   9

3.3        Performance Standards

   9

3.4        Research Commitment

   10

3.5        Research Reports

   10

3.6        Subcontracting

   10

3.7        Research Term

   11

3.8        Materials Transfer

   11

3.9        Excluded Compounds

   11

4.      DEVELOPMENT AND COMMERCIALIZATION

   11

4.1        Development of Selected Compounds and Products; Diligence

   11

4.2        Co-Development Option

   11

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE


--------------------------------------------------------------------------------

4.3        Development Oversight

   12

4.4        Diligence

   13

4.5        Reports

   13

4.6        Regulatory Submissions

   13

5.      LICENSES; RETAINED RIGHTS; NEGATIVE COVENANTS

   13

5.1        License Grants to P&G

   13

5.2        License Grant to Curis

   14

5.3        Curis Retained Rights

   14

5.4        P&G Option to Negotiate for Veterinary Product Rights

   15

5.5        Negative Covenants.

   15

5.6        No Implied Licenses

   15

6.      CONSIDERATION

   15

6.1        Initial Payment

   15

6.2        Research Funding

   16

6.3        Equity Investment

   16

6.4        Milestone Payments

   16

6.5        Royalties on Pharmaceutical Products

   17

6.6        Royalties on Over-the-Counter Products

   18

6.7        Royalty Calculation; Royalty Reduction

   20

6.8        [**]

   20

6.9        P&G’s Third Party Agreements

   20

6.10      Sublicense Revenue

   20

7.      PAYMENT; RECORDS; AUDITS

   21

7.1        Payment; Reports

   21

7.2        Exchange Rate; Manner and Place of Payment

   22

7.3        Income Tax Withholding

   22

7.4        Audits

   22

7.5        Late Payments

   22

8.      INTELLECTUAL PROPERTY

   22

8.1        Inventions

   22

8.2        Patent Applications

   23

8.3        Patent Term Extensions

   25

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE


--------------------------------------------------------------------------------

8.4        Patent Certifications

   25

8.5        Enforcement of Patent Rights

   26

8.6        Cooperation

   27

8.7        Revocation or Invalidity Actions

   27

8.8        Patent Infringement Claims

   27

9.      CONFIDENTIALITY

   28

9.1        Confidentiality

   28

9.2        Exceptions

   28

9.3        Authorized Disclosure

   28

9.4        Publications

   28

9.5        Press Release

   29

9.6        SEC Filings

   29

10.    REPRESENTATIONS AND WARRANTIES

   29

10.1      Representations and Warranties

   29

10.2      Additional Representations and Warranties of Curis

   30

10.3      Disclaimer

   30

11.    TERM; TERMINATION

   30

11.1      Term

   30

11.2      Termination by P&G Without Cause

   30

11.3      Termination for Material Breach

   30

11.4      Effects of Termination

   31

11.5      Bankruptcy

   31

11.6      Accrued Rights; Survival

   32

11.7      Exercise of Right of Termination

   32

11.8      Default; Remedies

   32

12.    INDEMNITY; INSURANCE

   32

12.1      Indemnification by P&G

   32

12.2      Indemnification by Curis

   32

12.3      Procedure

   32

12.4      Insurance

   33

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE


--------------------------------------------------------------------------------

13.    MISCELLANEOUS

   33

13.1      Assignment

   33

13.2      Force Majeure

   33

13.3      Notices

   34

13.4      Applicable Law

   34

13.5      Dispute Resolution

   34

13.6      No Consequential Damages

   35

13.7      Entire Agreement

   36

13.8      Headings

   36

13.9      Severability

   36

13.10    Independent Contractors

   36

13.11    Waiver

   36

13.12    Interpretation

   36

13.13    Counterparts

   36

13.14    Cooperation

   36

 

vi



--------------------------------------------------------------------------------

COLLABORATION, RESEARCH AND LICENSE AGREEMENT

 

THIS COLLABORATION, RESEARCH AND LICENSE AGREEMENT (the “Agreement”) is made and
entered into as of September 18, 2005 (the “Effective Date”), by and between
PROCTER & GAMBLE COMPANY, an Ohio corporation, and its Affiliates (collectively,
“P&G”), with a place of business at Health Care Research Center, 8700
Mason-Montgomery Road, Mason, Ohio 45040, and CURIS, INC., a Delaware
corporation (“Curis”), with a place of business at 61 Moulton Street, Cambridge,
Massachusetts 02138.

 

WITNESSETH:

 

WHEREAS, Curis possesses scientific and proprietary technology and data and
resources relating to the Hedgehog Pathway (as defined below); and

 

WHEREAS, P&G possesses scientific and technical resources relating to the
development and commercialization of pharmaceutical products for the treatment
of skin diseases and/or disorders or for the promotion of hair growth in humans,
and desires to obtain a license to Curis’ proprietary technology to further
develop and commercialize such products.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto mutually agree as follows:

 

1. DEFINITIONS.

 

1.1 “Additional Compound” shall mean any small molecule compound coming within
the Control of Curis after the Effective Date and before the first anniversary
of the Effective Date as a result of reversion to Curis of rights to such
compound [**].

 

1.2 “Affiliate” shall mean any corporation, partnership or other entity that
controls, is controlled by, or is under common control with the party, person or
entity specified. A corporation or other entity shall be regarded as in control
of another corporation or entity if it owns, directly or indirectly, at least
50% of the voting or equity rights of the other corporation or entity authorized
to cast votes in any election of directors or, in the case of a non-corporate
entity, with the power to direct the management and policies of such
non-corporate entity.

 

1.3 “Allocable Overhead” shall mean, for any particular cost item, P&G’s
internal allocation, based on direct project headcount or other generally
accepted activity-based accounting methods, of indirect overhead costs incurred
by P&G, its Affiliates or any of their respective operating units to support and
carry out activities pursuant to the then-current Development Plan and Budget
for a Selected Compound or Product as to which Curis has exercised its
co-funding option under Section 4.2, which indirect costs may include but are
not limited to: indirect labor costs; occupancy costs; repair and maintenance
costs; office supplies and service costs; equipment costs; insurance costs; and
outside professional and other service costs.

 

1.4 “Claim” shall have the meaning provided in Section 13.5(b)(i) hereto.

 

1.5 “Co-Development Expense” shall mean, with respect to any Selected Compound
or Product as to which Curis has exercised its co-funding option under
Section 4.2, the expenses incurred by P&G or for its account that are
attributable to the clinical development of such Selected Compound or Product in
the United States from filing of an IND through the completion of Phase 2
Trial(s) in accordance with the Development Plan and Budget for such Selected
Compound or Product, calculated on a fully-burdened basis (i.e., including
Allocable Overhead specifically attributable thereto). Without limiting the
generality of the foregoing, “Co-Development Expense” will include [**] incurred
by P&G and its Affiliates, and amounts paid by P&G to Third Parties, in
connection with [**], intended to support Product development in the United
States (including but not limited to [**], in each case to the extent such costs
and amounts are incurred or paid in accordance with

 

1



--------------------------------------------------------------------------------

the then-current Development Plan and Budget therefor and that such costs and
amounts are [**]. Co-Development Expense will exclude, without limitation,
expenses incurred [**] or any other development activity with respect to [**]
the then-current Development Plan and Budget, expenses that are attributable to
the development [**] with respect to which Curis [**], and expenses of clinical
development activities [**]. No cost or expense item included in Co-Development
Expense shall [**]. Without limiting the generality of the foregoing, [**], the
parties agree that Co-Development Expense for any activity [**] shall be
calculated in the same manner [**] “Co-Development Steering Committee” or “CDSC”
shall mean the committee formed pursuant to Section 4.3(b) below.

 

1.6 “Commercially Reasonable and Diligent Efforts” shall mean, with respect to
the research, development and commercialization of any product, compound or
process, the level of efforts and resources commonly used in the pharmaceutical
industry for a product, compound or process at a similar stage of research,
development or commercialization, and having similar market potential.
Commercially Reasonable and Diligent Efforts shall be determined by taking into
account the characteristics of the product, compound or process, stage of
research, development or commercialization of the product, compound or process,
the cost effectiveness of efforts or resources applied toward such product,
compound or process, the competitiveness of alternative products, compounds or
processes that are or are expected to be in the relevant marketplace, the
proprietary position of the product, compound or process, the regulatory and
business environment, the likelihood of regulatory approval and product
reimbursement, the profitability of the product, compound or process, the
existence of alternative products, compounds or processes that may also be
developed jointly by the parties, and all other relevant factors. Commercially
Reasonable and Diligent Efforts shall be determined on a product, compound or
process, indication, and market basis, and it is anticipated that the level of
efforts and resources will change over time reflecting changes in the status of
the product, compound or process, indication, and the market involved.
Notwithstanding the foregoing, Commercially Reasonable and Diligent Efforts
shall not include stopping all work on a program for any period of time during
the first year of the Research Plan, or for any period of time exceeding six
(6) months after the first year of the Research Plan, unless warranted by
scientific examination of data or processes (i.e., “shelving” a project without
scientific or development reasons shall not be considered Commercially
Reasonable and Diligent Efforts).

 

1.7 “Confidential Information” shall have the meaning provided in Section 9.1
hereto.

 

1.8 “Contract Year” shall mean each successive one (1) year period during the
Research Term wherein the first such one (1) year period begins on the Effective
Date.

 

1.9 “Control” shall mean, with respect to any Information, Patent or other
intellectual property right, possession by a party of the ability (whether by
ownership, license or otherwise) to grant access, a license or a sublicense to
such Information, Patent or intellectual property right without violating the
terms of any agreement or other arrangement with any Third Party at the time
such party would be first required hereunder to grant the other party such
access, license or sublicense.

 

1.10 “CPI” shall mean the Consumer Price Index for All Urban Consumers
(CPI-U)—All Items, as published by the Bureau of Labor Statistics of the U.S.
Department of Labor from time to time.

 

1.11 “Curis Field” shall mean the local administration of Excluded Compounds
for:

 

(a) the treatment or prevention of: (i) cardiovascular diseases and disorders in
humans, including but not limited to the use of an Excluded Compound coated on a
cardiovascular stent and ex vivo use of Excluded Compounds for the preparation
of cells to be used in cell therapy applications; and/or (ii) any other
indication in humans (excluding any indication within the P&G Field) to which
Curis obtains rights [**] after the Effective Date; and/or

 

(b) subject to Section 5.4 hereof, the Veterinary Field.

 

1.12 “Curis Indemnified Party” shall have the meaning set forth in Section 12.1.

 

2



--------------------------------------------------------------------------------

1.13 “Curis Information” shall mean, to the extent necessary or useful for the
development, manufacture, use or sale of any Licensed Compound, Preclinical
Compound, Selected Compound or Product in the P&G Field, Information not
included in the Curis Patent Rights or Joint Patent Rights that Curis Controls
on the Effective Date or during the Term, including, without limitation, all
such Information that is conceived or developed by Curis or any of its
Affiliates in the course and as part of the Research Program.

 

1.14 “Curis Patent Rights” shall mean, to the extent necessary or useful for the
development, manufacture, use or sale of any Licensed Compound, Preclinical
Compound, Selected Compound or Product in the P&G Field, all Patent Rights that
Curis Controls as of the Effective Date or during the Term, but excluding the
Joint Patent Rights. All patent applications and patents known to be existing as
of the Effective Date and included within the Curis Patent Rights are identified
in Exhibit A attached hereto.

 

1.15 “Curis Staffing Level” shall have the meaning provided in Section 3.4.

 

1.16 “Curis Technology” shall mean Curis Information and Curis Patent Rights.

 

1.17 “Defaulting Party” shall have the meaning provided in Section 11.3.

 

1.18 “Development Committee” shall mean the committee formed pursuant to
Section 4.3(a) below.

 

1.19 “Development Plan and Budget” shall have the meaning set forth in
Section 4.2.

 

1.20 “EMEA” shall mean the European Medicines Agency or any successor agency
thereof.

 

1.21 “Europe” shall mean the member countries of the European Union and the
member countries of the European Economic Area.

 

1.22 “[**]” shall mean [**].

 

1.23 “Excluded Compound” shall have the meaning provided in Section 3.9.

 

1.24 “FDA” shall mean the Food and Drug Administration of the United States
Department of Health and Human Services or any successor agency thereof.

 

1.25 “First Commercial Sale” shall mean, with respect to any Product, the first
sale by P&G, its Affiliates or Sublicensees (other than Curis) to a Third Party,
of such Product in a country after all required marketing and pricing or
reimbursement approvals have been granted by the applicable regulatory authority
for such country.

 

1.26 “First Preclinical Milestone Payment” shall have the meaning set forth in
Section 6.4.

 

1.27 “Fiscal Year” shall have the meaning of the time interval between July 1 in
any calendar year and June 30 in the following calendar year.

 

1.28 “FTE Rate” shall mean the amount per year that P&G will pay to Curis during
the Research Term to support each FTE Scientist dedicated by Curis to the
Research Program. The FTE Rate will initially be $[**] per FTE Scientist per
year, which amount shall be adjusted on each anniversary of the Effective Date
during the Research Term to reflect increases in the CPI between the Effective
Date and such anniversary of the Effective Date, provided that in no event shall
such amount be increased by more than [**]% per year.

 

1.29 “FTE Scientist” shall mean a full time equivalent scientific person year,
consisting of a total of [**] hours per year of scientific work on or directly
related to the Research Program. Such output must come from a scientific person
holding a Bachelor of Science or graduate-level scientific degree (or such other
person who regularly performs duties for a party similar to those performed by
persons holding such degrees) whose work is

 

3



--------------------------------------------------------------------------------

dedicated entirely to the Research Program. Scientific work on or directly
related to the Research Program can include, but is not limited to, experimental
laboratory work, recording and writing up results, reviewing literature and
references, holding scientific discussions, managing and leading scientific
staff, carrying out management duties related to the Research Program, writing
up results for publications or presentations and attending or presenting
appropriate education programs, seminars and symposia.

 

1.30 “Hatch-Waxman Act” shall mean the United States Drug Price Competition and
Patent Term Restoration Act of 1984 (Pub. Law 98-471), and the rules and
regulations promulgated thereunder (or any successor thereto) and any equivalent
legal requirements in other countries, as in effect from time to time during the
term of this Agreement.

 

1.31 “Hedgehog Pathway” shall mean the biological signaling cascade which
stimulates the transcription of various genes that mediate Hedgehog-dependent
phenotypic cellular changes, as evidenced by the upregulation of transcription
of Gli.

 

1.32 “IND” shall mean an Investigational New Drug Application covering a
Selected Compound or Product, filed with the FDA pursuant to 21 CFR 312.20 or an
equivalent filing in any other Major Market required for the clinical testing in
humans of a pharmaceutical product.

 

1.33 “Indication” shall mean either a Skin-Related Indication or a Hair Growth
Indication, each as defined in the definition of P&G Field.

 

1.34 “Information” shall mean all tangible and intangible (a) techniques,
technology, practices, trade secrets, inventions (whether patentable or not),
methods, knowledge, know-how, skill, experience, test data and results
(including pharmacological, toxicological and clinical test data and results),
analytical and quality control data, results or descriptions, software and
algorithms and (b) compositions of matter, cells, cell lines, assays, animal
models and physical, biological or chemical material.

 

1.35 “Initial Compound” shall mean any of the small molecule compounds
identified in Exhibit B hereto.

 

1.36 “Insolvent Party” shall have the meaning provided in Section 11.5.

 

1.37 “Inventions” shall mean all inventions, discoveries and improvements
(whether or not patentable), which are conceived or first reduced to practice by
one or more individuals who are employees, agents, consultants or subcontractors
of one of the parties in the conduct of the Research Program or other activities
conducted pursuant to this Agreement.

 

1.38 “Joint Inventions” shall mean all Inventions for which it is determined, in
accordance with United States patent law, that both: (a) one or more employees,
agents, consultants or subcontractors of Curis or any other persons obliged to
assign such Invention to Curis; and (b) one or more employees, agents,
consultants or subcontractors of P&G or any other persons obliged to assign such
Invention to P&G, are joint inventors of such Invention.

 

1.39 “Joint Patent Rights” shall mean all Patent Rights that claim or disclose a
Joint Invention.

 

1.40 “Liability” shall have the meaning set forth in Section 12.1.

 

1.41 “Licensed Compound” shall mean any Initial Compound or Additional Compound,
together with all enantiomers, polymorphs, salt forms, racemates and
stereoisomers of such Initial Compound or Additional Compound.

 

1.42 “Major Market” shall mean any of the United States of America, Japan or any
one of the following countries of Europe: United Kingdom, France, Spain, Italy
or Germany or the European Union as a whole.

 

4



--------------------------------------------------------------------------------

1.43 “Materials” shall have the meaning provided in Section 3.8.

 

1.44 “NDA” shall mean a New Drug Application (as more fully defined in 21 C.F.R.
314.5 et seq.) or an equivalent application filed with the FDA, or the
equivalent application filed with the regulatory authorities in any Major Market
country or regulatory jurisdiction which includes a Major Market country.

 

1.45 “Net Sales” shall mean the gross invoiced sales price for all Products sold
by P&G or its Affiliates or Sublicensees to Third Parties (excluding sales to
Sublicensees) throughout the Territory during each Fiscal Year quarter, less the
following amounts to the extent actually paid by P&G or its Affiliates or
Sublicensees during such Fiscal Year quarter with respect to sales of Products:

 

(i) trade, cash and quantity discounts or rebates actually allowed or taken,
including discounts or rebates to governmental or managed care organizations
(including Medicare, Medicaid and similar types of discounts or rebates);

 

(ii) credits or allowances actually given or made for rejection of, and for
return of, previously sold Products;

 

(iii) credits for free product vouchers provided to patients and physicians in
lieu of samples, where such credits are for amounts previously paid for the
Products to which such credits relate;

 

(iv) shipping, freight, and delivery charges; and

 

(v) taxes (excluding taxes on the selling entity’s income but including without
limitation value added taxes) and duties.

 

For purposes of determining when a sale of any Product occurs under this
Agreement, the sale shall be deemed to occur on the date the Product is shipped
to the Third Party purchaser of the Product by P&G, its Affiliate or
Sublicensee. For the avoidance of doubt, sales among P&G, its Affiliates and
Sublicensees of Product for resale to Third Parties shall not be counted for
purposes of determining Net Sales, but such resales to Third Parties shall be
counted for purposes of determining Net Sales.

 

In the event any Product is sold as a component of a combination of active
pharmaceutical components, the Net Sales for the purposes of determining royalty
payments on such combination shall be determined by multiplying the Net Sales of
the combination (as determined without reference to this paragraph) by the
fraction A/(A+B) where A is the average sale price of the Product portion of the
combination when sold separately in finished form during the applicable royalty
reporting period and in the country in which the sale was made and B is the
aggregate average selling price of the other pharmaceutically active components
of the combination sold separately during the applicable royalty reporting
period and in the country where the sale was made. In the event that no separate
sale of either such above-designated Product or such above-designated other
active pharmaceutical components of the combination is made during the
applicable royalty reporting period and in the country in which the sale was
made, Net Sales shall be determined by multiplying the Net Sales of the
combination (as determined without reference to this paragraph) by the fraction
C/(C+D) where C is the fair market value of the Product portion of such
combination and D is the fair market value of the other active pharmaceutical
components (such fair market values to be determined by mutual agreement of the
parties or, in the absence of such mutual agreement, by a neutral Third Party
mutually designated by the parties and whose decision shall be binding on the
parties.

 

1.46 “Non Defaulting Party” shall have the meaning provided in Section 11.3.

 

1.47 “Patent Rights” shall mean (a) all patents, certificates of invention,
applications for certificates of invention, and patent applications, including,
without limitation, patent applications under the Patent Cooperation Treaty and
the European Patent Convention, and abandoned patent applications throughout the
world, together with (b) any renewal, division, continuation (in whole or in
part), or continued prosecution applications of any of such patents,
certificates of invention and patent applications, any and all patents or
certificates of invention

 

5



--------------------------------------------------------------------------------

issuing thereon, and any and all reissues, reexaminations, extensions,
divisions, renewals, substitutions, confirmations, registrations, revalidations,
revisions, and additions of or to any of the foregoing, and any foreign
counterparts of any of the foregoing and any other patents and patent
applications claiming priority back to any of the foregoing.

 

1.48 “P&G Field” shall mean the Topical Application of a Selected Compound or
Product for (a) the promotion of hair growth in humans (“Hair Growth
Indication(s)”); and/or (b) any other indication in which Topical Application is
used in humans (each, a “Skin-Related Indication”).

 

1.49 “P&G Indemnified Party” shall have the meaning set forth in Section 12.2.

 

1.50 “P&G Information” shall mean, to the extent necessary or useful for the
development, manufacture, use or sale of any Licensed Compound, Preclinical
Compound, Selected Compound or Product in the P&G Field, Information not
included in the P&G Patent Rights or Joint Patent Rights that P&G Controls on
the Effective Date or during the Term, including, without limitation, all such
Information that is conceived or developed by Curis or any of its Affiliates in
the course and as part of the Research Program.

 

1.51 “P&G Patent Rights” shall mean, to the extent necessary or useful for the
development, manufacture, use or sale of any Licensed Compound, Preclinical
Compound, Selected Compound or Product in the P&G Field, all Patent Rights that
P&G Controls as of the Effective Date or during the Term, but excluding the
Joint Patent Rights.

 

1.52 “P&G Technology” shall mean P&G Information and P&G Patent Rights.

 

1.53 “Phase 1 Trial” shall mean a human clinical trial in any country that would
satisfy the requirements of 21 CFR 312.21(a).

 

1.54 “Phase 2 Trial” shall mean a human clinical trial in any country that would
satisfy the requirements of 21 CFR 312.21(b).

 

1.55 “Phase 2B Trial” shall mean that portion of a Phase 2 Trial constituting
confirmation of the dose and regimen established in the first Phase 2 Trial, and
exploration of efficacy.

 

1.56 “Phase 2/3 Trial” shall mean a human clinical trial in any country that is
designed to generate additional data related to dosing and the effect of the
relevant pharmaceutical product on the target patient population sufficient to
serve as one of the pivotal trials to enable filing of an NDA.

 

1.57 “Phase 3 Trial” shall mean a human clinical trial of a pharmaceutical
product in any country that would satisfy the requirements of 21 CFR 312.21(c).

 

1.58 “Preclinical Compound” shall mean a Licensed Compound that is selected by
the RSC for pre-clinical development.

 

1.59 “Product” shall mean any final dosage form of a pharmaceutical product
containing a Selected Compound for use in the P&G Field.

 

1.60 “Regulatory Approval” shall mean any and all approvals (including price and
reimbursement approvals, if required), licenses, registrations, or
authorizations of any country, federal, supranational, state or local regulatory
agency, department, bureau or other government entity that are necessary for the
manufacture, use, storage, import, transport and/or sale of a Product in such
jurisdiction.

 

1.61 “Research Plan” shall mean the plan for conducting a collaborative research
and development program to identify Preclinical Compounds and select Selected
Compounds for development and commercialization in the P&G Field, as such plan
is amended from time to time by the RSC.

 

6



--------------------------------------------------------------------------------

1.62 “Research Program” shall mean a research and development program carried
out by Curis and P&G during the Research Term pursuant to Articles 2 and 3
hereof, as more fully described in the Research Plan.

 

1.63 “Research Steering Committee” or “RSC” shall mean the committee formed
pursuant to Section 2.1 below.

 

1.64 “Research Term” shall mean the period of time beginning on the Effective
Date and, unless this Agreement is earlier terminated in accordance with
Section 11.2 or 11.3 hereof, expiring on the first anniversary of the Effective
Date, subject to extension in accordance with Section 3.7.

 

1.65 “Royalty Term” shall mean, in the case of any Product, in any country, the
period of time commencing on the First Commercial Sale of such Product in such
country and ending upon the later of (a) ten (10) years after the date of First
Commercial Sale of such Product in such country, and (b) the expiration of the
last to expire of a Valid Claim claiming the manufacture, use or sale of such
Product in such country.

 

1.66 “Selected Compound” shall mean a Preclinical Compound that is selected by
the RSC as a candidate for filing of an IND, based on criteria agreed upon by
the RSC.

 

1.67 “SPC” shall have the meaning provided in Section 8.3.

 

1.68 “Subcontracting Arrangement” shall have the meaning provided in
Section 5.1.

 

1.69 “Subcontractor” shall have the meaning provided in Section 5.1.

 

1.70 “Sublicense Country” shall have the meaning provided in Section 6.10(a).

 

1.71 “Sublicensee” shall mean a Third Party (other than a Subcontractor) to
which P&G and/or its Affiliate licenses the right to develop and/or
commercialize a Selected Compound or Product in a particular country or
countries.

 

1.72 “Sublicense Revenue” shall mean all royalties, license fees, milestone
payments, premiums over the fair market value (as of the date of receipt) of
equity or debt securities of P&G or its Affiliates, annual or other license
maintenance fees, or similar payment or consideration paid by a Sublicensee to
P&G or its Affiliate(s) in consideration for the grant by P&G or its Affiliate
to a Third Party of a license to develop and/or commercialize any Selected
Compound or Product (excluding a license granted to a Subcontractor in
connection with a Subcontracting Arrangement for the purpose of enabling such
Subcontractor to perform the subcontracted services); provided, however, that
any of the foregoing consideration received by P&G or its Affiliate other than
in the form of cash shall be valued at its fair market value as of the date of
receipt); and provided, further, that “Sublicense Revenue” shall exclude
reimbursement paid to P&G or its Affiliate for reasonable, fully-loaded (direct
costs plus 10% to account for indirect overhead) costs of research, development
and/or marketing services actually performed by P&G or its Affiliate for such
Third Party licensee.

 

1.73 “Term” shall have the meaning provided in Section 11.1.

 

1.74 “Third Party” shall mean any entity other than Curis or P&G and their
respective Affiliates.

 

1.75 “Topical Application” shall mean application of any formulation of a
compound directly to the skin, wherein such topical application has its
therapeutic effect directly on the skin or its components where applied and has
minimal or no systemic effect.

 

1.76 “Valid Claim” shall mean (a) an unexpired claim of an issued patent within
the Curis Patent Rights or Joint Patent Rights (or, solely if Curis has elected
to co-fund development expenses of Phase 1 and Phase 2 Trials in accordance with
Section 4.2 at the Shared Level, P&G Patent Rights), which claim has not been
found to be

 

7



--------------------------------------------------------------------------------

unpatentable, invalid or unenforceable by a court or other authority in the
subject country, from which decision no appeal is taken or can be taken; or
(b) a claim of a pending application within the Curis Patent Rights or Joint
Patent Rights (or, solely if Curis has elected to co-fund development expenses
of Phase 1 and Phase 2 Trials in accordance with Section 4.2 at the Shared
Level, P&G Patent Rights), which application claims a first priority no more
than five (5) years prior to the date upon which pendency is determined.

 

1.77 “Veterinary Field” shall mean Topical Application of a Licensed Compound
for the treatment or prevention of any skin disease or disorder in animals
(excluding humans).

 

1.78 “[**]” shall mean [**].

 

2. MANAGEMENT OF THE RESEARCH PROGRAM.

 

2.1 Research Steering Committee.    Promptly after the Effective Date, the
parties will form a Research Steering Committee (“RSC”) composed of an equal
number of representatives of each of Curis and P&G, but not to exceed four
representatives of each party. The RSC shall meet at least four times per year
during the Research Term or at such greater frequency as the RSC agrees. Such
meetings may be conducted by videoconference, teleconference or in person at
alternating sites (Mason, Ohio or Cambridge, Massachusetts or such other sites
as are mutually agreed upon), as agreed by the parties, and the parties shall
agree upon the time of meetings. At each meeting, one member of the RSC shall be
selected to act as chairperson (with such chairperson being selected alternately
by Curis and P&G on a meeting-by-meeting basis). A reasonable number of
additional representatives of a party may attend meetings of the RSC in a
non-voting capacity. The chairperson of each RSC meeting shall keep accurate
minutes of such meeting, including all proposed decisions and all actions
recommended or taken. Within 10 business days after the meeting, the chairperson
shall prepare and deliver to all RSC members drafts of the minutes of such
meeting for their review and comment. If an RSC member has comments or
objections to any draft minutes, such person shall so notify all other RSC
members thereof in writing within 10 business days after receipt of such draft
minutes. Draft minutes shall be edited by the chairperson of the applicable
meeting and shall be issued in final form only upon execution by at least one
representative of each party on the RSC. Each party shall keep the RSC fully
informed about the status of the Research Program. Except as otherwise agreed in
writing by the parties, the RSC shall remain in place until the earliest of
(a) the filing of the first IND for a Selected Compound or Product in the P&G
Field, (b) the fourth anniversary of the Effective Date, and (c) expiration or
termination of this Agreement.

 

2.2 Function of Research Steering Committee.    The RSC shall be responsible for
the development, supervision and coordination of the Research Program,
including:

 

(a) approval of the Research Plan [**] of the Effective Date (which will require
mutual agreement of the parties [**];

 

(b) within [**] after the first RSC meeting, establishing criteria for
determining whether [**];

 

(c) monitoring the progress achieved under the Research Program, evaluating the
work performed and results obtained, and directing and reviewing the performance
of the tasks under the Research Program;

 

(d) fostering the collaborative relationship between the parties;

 

(e) facilitating [**];

 

(f) reviewing and making recommendations [**];

 

(g) clearing of scientific publications and public scientific presentations
relating to the Research Program (subject to review by each party’s patent
attorneys), provided that the RSC may designate representatives of each Party
the ability to review and approve such publications; and

 

(h) reviewing, approving and modifying the Research Plan from time to time.

 

For purposes of clarification, [**], the RSC shall be responsible for the
supervision and coordination of all research [**]. [**], responsibility for the
supervision and coordination of [**] shall be determined [**].

 

8



--------------------------------------------------------------------------------

2.3 Decisions of the Research Steering Committee.    Decisions of the RSC shall
be made by unanimous vote, with each member having one (1) vote. No vote of the
RSC may be taken unless at least two (2) of each party’s representatives on the
RSC are present. If the RSC is unable to reach a unanimous vote on any matter,
then the matter shall be referred to the Chief Executive Officer of Curis and
the Director of Biological Sciences in Discovery and Development Technologies of
Procter & Gamble Pharmaceuticals. Such officers of the parties shall meet
promptly thereafter and shall negotiate in good faith to resolve such issue. If
they cannot resolve such issue within 30 days of commencing such negotiations,
then the resolution and/or course of conduct shall be determined by the Vice
President of Discovery and Development Technologies of Procter & Gamble
Pharmaceuticals, at his/her sole discretion, but he or she will provide Curis
with a reasonable opportunity to present its position with respect to the
matter(s) in dispute and will give good faith consideration to Curis’ position
and make reasonable efforts to take Curis’ position into account in making his
or her decision. Notwithstanding the foregoing, in no event shall the RSC (or
P&G, through the exercise of its final decision-making authority on the RSC)
have the right:

 

(a) to modify or amend the terms and conditions of this Agreement other than the
Research Plan;

 

(b) to modify or amend the Research Plan in any manner that would require, Curis
to devote to the Research Program a number of total FTE Scientists beyond that
specified in, or agreed upon in accordance with, Section 3.4 or to incur
expenses not contemplated by this Agreement;

 

(c) to require Curis to be responsible for payment of subcontractors performing
Research Program activities [**];

 

(d) to determine which Curis personnel perform Research Program activities or to
determine the specific means by which Curis executes the activities for which it
is responsible under the Research Plan;

 

(e) to require Curis to perform tasks inconsistent with the approved Research
Plan; or

 

(f) to determine any such issue in a manner that would conflict with the express
terms and conditions of this Agreement.

 

2.4 Project Leaders.    Each party shall designate one of its representatives on
the RSC as a “Project Leader.” Each Project Leader shall be delegated the
authority to represent the respective party in carrying out such
responsibilities of the RSC which require action in a more timely manner than
the meetings of the RSC and such other responsibilities as either party may
delegate to its designated Project Leader.

 

3.   RESEARCH PROGRAM.

 

3.1 Objectives; Responsibilities.    The parties hereby agree to establish the
Research Program, to be conducted by Curis and P&G during the Research Term in
accordance with the Research Plan and with the terms of this Agreement, with the
goal of identifying one or more Selected Compounds or Products for development
and commercialization by P&G in the P&G Field. Within 90 days after the
Effective Date, the RSC shall develop and approve the Research Plan. The RSC
shall review the Research Plan from time to time during the Research Term
(including any extension thereof) and approve such amendments or revisions to
the Research Plan as the RSC determines are appropriate. Any amendments or
revisions to the Research Plan shall be in writing and shall require approval of
the RSC.

 

3.2 Technology Transfer.    Commencing promptly after the Effective Date and
from time to time thereafter during the Research Term, Curis shall disclose to
P&G such Curis Technology as is reasonably necessary to enable P&G to perform
its obligations under the Research Plan and to exercise fully the licenses
granted to P&G under Article 5 hereof and shall provide P&G with reasonable
technical assistance relating to the use of the Curis Technology by P&G solely
to the extent permitted under the licenses granted to P&G under Article 5.

 

3.3 Performance Standards.    Each party shall use Commercially Reasonable and
Diligent Efforts to perform its obligations under the Research Program according
to the priorities established by the Research Plan

 

9



--------------------------------------------------------------------------------

and the RSC. Each party shall conduct its activities under the Research Program
in good scientific manner, and in compliance in all material respects with the
requirements of applicable laws and regulations and with applicable good
laboratory practices, to attempt to achieve its objectives efficiently and
expeditiously. Each party shall maintain laboratories, offices and all other
facilities reasonably necessary to carry out the activities to be performed
pursuant to the Research Plan. In conformity with standard pharmaceutical and
biotechnology industry practices and the terms and conditions of this Agreement,
each party shall prepare and maintain, or shall cause to be prepared and
maintained, complete and accurate written records, accounts, notes, reports and
data with respect to activities conducted pursuant to the Research Plan, which
shall be appropriate for patent and regulatory purposes in form and substance,
and, upon the other party’s written request, shall send legible copies of the
aforesaid to the other party. Upon reasonable advance notice, each party agrees
to make its employees and non-employee consultants reasonably available at their
respective places of employment to consult with the other party on issues
arising in connection with the Research Program.

 

3.4 Research Commitment.    Subject to P&G’s compliance with its funding
obligations under Section 6.2 hereof, Curis initially will devote to the
Research Program at least [**] FTE Scientists and may devote such additional
number of FTE Scientists as may be agreed by the RSC. During the initial
12-month period the Agreement may not be terminated, except in the case of
failure of all, or all but one, of the Licensed Compounds to demonstrate [**]
specified in the Research Plan, as determined reasonably and in good faith by
the RSC in accordance with objective criteria established by the RSC. In the
event of such failure, P&G may terminate the Agreement and related research
obligations, with 45 days prior written notice. After the initial 12-month
period, at three (3) month intervals during the Research Term, the RSC or the
CDSC, as applicable, shall review the staffing needs to accomplish the
objectives of the Research Program during the following three (3) months and may
approve an increase or decrease to the number of FTE Scientists to be devoted to
the Research Program by Curis (the “Curis Staffing Level”). P&G shall be
obligated to fund that number of FTE Scientists of Curis required by the
then-current Curis Staffing Level in accordance with Section 6.2 hereof;
provided, however, that in no event shall P&G provide funding for fewer than
[**] FTE Scientists during any Contract Year of the Research Term.

 

3.5 Research Reports. Each party shall keep the other party fully informed as to
all discoveries and technical developments (including, without limitation, any
Inventions) made in the course of performing activities under the Research
Program. In particular, each party shall prepare, and distribute to all members
of the RSC no later than 10 days prior to the next RSC meeting, a reasonably
detailed written summary report, in such form and format and setting forth such
information regarding the results and progress of performance of the Research
Program as determined from time to time by the RSC. Nothing herein shall require
a party to disclose information received from or generated for a Third Party
that remains subject to bona fide confidentiality obligations to such Third
Party.

 

3.6 Subcontracting.

 

(a) Generally.    Each party may perform some of its obligations under the
Research Plan through one or more Third Party subcontractors, provided that,
unless otherwise agreed by the parties in writing, (a) none of the rights of
either party hereunder are diminished or otherwise adversely affected as a
result of such subcontracting, (b) the subcontractor undertakes in writing
obligations of confidentiality and non-use regarding Confidential Information
which are substantially the same as those undertaken by the parties pursuant to
Section 9 hereof; and (c) the subcontractor agrees in writing to assign to the
subcontracting party any and all inventions made by such subcontractor in the
course of performing the subcontracted activities. P&G shall be responsible for
payment of subcontractors, including [**], performing Research Program
activities, unless otherwise agreed by the RSC. In the event that a party
performs any of its obligations under the Research Plan through a subcontractor,
then such party will at all times be responsible for the compliance of such
subcontractor with all applicable terms and conditions of this Agreement.

 

(b) [**]. The parties acknowledge that [**]. The parties agree that [**],
provided that Curis shall [**] such Research Program activities that occur [**].
Curis will [**].

 

10



--------------------------------------------------------------------------------

3.7 Research Term.    During the initial 12-month period the Agreement may not
be terminated, except in the case of failure of all, or all but one, of the
Licensed Compounds to demonstrate [**] specified in the Research Plan, as
determined by the RSC in accordance with objective criteria established by the
RSC. In the event of such failure, P&G may terminate the Agreement and related
research obligations, with 45 days prior written notice. P&G shall have the
right to extend the Research Term beyond the first anniversary of the Effective
Date for an additional period of one (1) year by giving Curis written notice no
later than 90 days prior to the first anniversary of the Effective Date.
Thereafter, P&G shall have the right to further extend the Research Term for up
to two (2) additional one (1) year periods by giving Curis written notice no
later than six (6) months prior to the expiration of the then-current year of
the Research Term. In the event the Research Term is extended, FTE support for
the work performed under such Research Plan will continue in such amounts as are
described further in Section 3.4.

 

3.8 Materials Transfer.    In order to facilitate the Research Program, either
party shall provide to the other party certain biological materials or chemical
compounds Controlled by and available to the supplying party, including, but not
limited to, [**] materials (including, without limitation, Licensed Compounds,
Preclinical Compounds and Selected Compounds) that are necessary or useful to
conduct the Research Program (collectively, “Materials”) for use by the other
party in furtherance of the Research Program. Except as otherwise provided under
this Agreement, all such Materials delivered to the other party will remain the
sole property of the supplying party, will be used only in furtherance of the
Research Program in accordance with this Agreement, will not be used or
delivered to or for the benefit of any Third Party without the prior written
consent of the supplying party, and will be used in compliance with all
applicable laws, rules and regulations. The Materials supplied under this
Agreement must be used with prudence and appropriate caution in any experimental
work because not all of their characteristics may be known. THE MATERIALS ARE
PROVIDED “AS IS” AND, EXCEPT AS EXPRESSLY PROVIDED OTHERWISE IN ARTICLE 10
HEREOF, ARE PROVIDED WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR OF
FITNESS FOR ANY PARTICULAR PURPOSE OR ANY WARRANTY THAT THE USE OF THE MATERIALS
WILL NOT INFRINGE OR VIOLATE ANY PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD
PARTY.

 

3.9 Excluded Compounds.    On at least a quarterly basis during the Research
Term, the RSC will review the then-available data regarding each of the Licensed
Compounds and determine in good faith whether such Licensed Compound remains a
scientifically and commercially viable candidate for continued research and
development in the P&G Field as part of the Research Program. In the event that
the RSC determines that there is an insufficient scientific or commercial
rationale for pursuing continued research and development of a Licensed Compound
under the Research Program, then, effective upon such determination (which shall
be noted in the minutes of the applicable RSC meeting), the applicable Licensed
Compound shall be deemed an “Excluded Compound” for purposes of this Agreement
and shall be excluded from the license granted to P&G under Section 5.1.

 

4.   DEVELOPMENT AND COMMERCIALIZATION.

 

4.1 Development of Selected Compounds and Products; Diligence.    Subject to the
terms and conditions of this Agreement (including, without limitation, Sections
4.2, 4.3 and 4.4), on a Product-by-Product basis, commencing as of the filing of
an IND with respect to a Selected Compound or Product, P&G shall control, and be
solely responsible for the costs associated with, the worldwide development and
commercialization of such Selected Compound or Product, including, but not
limited to, all Product formulation activities and the worldwide supply of such
Selected Compound or Product for use in development and commercialization
activities.

 

4.2 Co-Development Option.

 

(a) Concurrently with the decision to prepare for filing with the FDA of the
first IND for a Selected Compound or Product, P&G will provide Curis with a
projected plan and budget for clinical development of

 

11



--------------------------------------------------------------------------------

such Selected Compound or Product for the United States through the end of Phase
2B Trials (the “Development Plan and Budget”). Curis may, in its sole discretion
and upon written notice to P&G within 90 days after receipt of the Development
Plan and Budget elect to co-fund Co-Development Expense with a participation
level of either 20% of such costs (a “Lower Level”) or 50% of such costs (a
“Shared Level”). If Curis elects to co-fund development costs for such Selected
Compound or Product, either at the Lower Level or the Shared Level, then the
First Phase 1 Milestone Payment and the First Phase 2B Milestone Payment shall
not be payable by P&G with respect to such Selected Compound or Product. P&G
shall calculate Co-Development Expense in accordance with U.S. generally
accepted accounting principles, consistently applied, and consistent with
generally accepted methods for activity-based project costing for similar
products in the pharmaceutical industry. P&G shall invoice Curis on a quarterly
basis for Curis’ portion of Co-Development Expense based upon the level that
Curis has chosen to fund. Each such invoice shall be itemized and shall be due
within 30 days of receipt by Curis.

 

(b) On a Selected Compound-by-Selected Compound or Product-by-Product basis,
Curis shall have the right to terminate its obligation to share Co-Development
Expense at the Lower Level or the Shared Level, as applicable, for a Selected
Compound or Product at any time. Curis’ decision to terminate such sharing of
Co-Development Expense with respect to a Selected Compound or Product will have
no effect on Curis’ right to share Co-Development Expense (or continue to share
Co-Development Expense) with respect to any other Selected Compound or Product.
Effective upon P&G’s receipt of written notice from Curis that Curis has elected
to terminate sharing of Co-Development Expense with respect to a Selected
Compound or Product, Curis’ obligation to share Co-Development Expense with
respect thereto shall cease, and P&G’s milestone and royalty payment obligations
under Sections 6.4, 6.5 and/or 6.6, as applicable, shall be applicable 90 days
from the date of such termination of co-development activities. For purposes of
clarification, no milestone payments under Section 6.4 will be due for
milestones that occurred prior to 90 days from the termination of co-development
activities, but milestone and royalty payments shall be payable on a
going-forward basis after such termination.

 

4.3 Development Oversight.

 

(a) Upon electing to initiate development work for filing the first IND for the
first Selected Compound or Product, P&G shall form a committee to manage the
clinical development of Selected Compounds and Products (the “Development
Committee”). Curis may, in its sole discretion, participate in the meetings of
the Development Committee, in which event Curis shall have one (1) vote in such
meetings; provided, however, that the P&G representatives on the Development
Committee shall have the deciding vote of such committee.

 

(b) In addition, if Curis has elected to co-fund development pursuant to
Section 4.2, either at the Lower Level or the Shared Level, the parties shall
form a Co-Development Steering Committee (the “CDSC”) composed of a
proportionate number of representatives of P&G and Curis based upon the level
that Curis has elected to co-fund. The CDSC shall be responsible for managing
activities under the Development Plan and Budget and for creating a finance
subcommittee with individuals with expertise in the areas of accounting
financial planning, financing reporting, cost allocations and financial audits.
Decisions of the CDSC shall be made by majority vote if Curis has elected to
co-fund at the lower level and by unanimous vote if Curis has elected to co-fund
at the Shared Level, with each member having one (1) vote. No vote of the CDSC
may be taken unless at least two (2) of each party’s representatives on the CDSC
vote. If Curis has elected to co-fund at the Shared Level and if the CDSC is
unable to reach a unanimous vote on any matter, then the matter shall be
referred to the Chief Executive Officer of Curis and the Vice President of
Development and Commercialization of Procter & Gamble Pharmaceuticals. Such
officers of the parties shall meet promptly thereafter and shall negotiate in
good faith to resolve such issue. If they cannot resolve such issue within 30
days of commencing such negotiations, then the resolution and/or course of
conduct shall be determined by the Vice President of World Wide Strategic
Planning and New Business Development of Global Pharmaceuticals of P&G, at
his/her sole discretion, but he or she will provide Curis with a reasonable
opportunity to present its position with respect to the matter(s) in dispute and
will give

 

12



--------------------------------------------------------------------------------

good faith consideration to Curis’ position and make reasonable efforts to take
Curis’ position into account in making his or her decision. Notwithstanding the
foregoing, in no event shall the CDSC (or P&G, through the exercise of its final
decision-making authority on the CDSC) have the right:

 

(i) to modify or amend the terms and conditions of this Agreement;

 

(ii) to modify or amend the Development Plan and Budget in any manner that would
increase by more than [**]% the costs that Curis is required to bear under the
initial Development Plan and Budget delivered to Curis pursuant to Section 4.2,
or otherwise to require Curis to bear development expenses in excess of [**]% of
the amount determined by multiplying Curis’ chosen participation level by the
budget set forth in such initial Development Plan and Budget; provided, however,
that the foregoing limitation shall not apply to the extent that a modification
or amendment to the Development Plan and Budget is specifically requested or
required by the FDA; or

 

(iii) to determine any such issue in a manner that would conflict with the
express terms and conditions of this Agreement.

 

4.4 Diligence.    P&G shall use its Commercially Reasonable and Diligent Efforts
to clinically develop, and to obtain Regulatory Approval for, at least one
Product in the Major Markets and, thereafter, to commercialize such Product in
those Major Markets for which P&G has received Regulatory Approval for such
Product. In the event that (a) P&G’s development and commercialization efforts
with respect to Selected Compounds and Products substantially cease for a period
of six (6) consecutive months or more, or (b) P&G makes a determination to
discontinue its development and commercialization efforts with respect to
Selected Compounds and Products, then P&G shall provide Curis with prompt
written notice thereof. In addition, if Curis in good faith believes that P&G is
not meeting its diligence obligations under this Section 4.4, then Curis may
provide P&G with written notice thereof, in which event P&G shall have 60 days
from the date of such notice in which to reasonably demonstrate to Curis that
P&G is meeting such obligations. If the parties still do not agree on whether or
not P&G is being diligent, then the dispute will be resolved subject to
Section 13.5, Dispute Resolution.

 

4.5 Reports.    During the Term, P&G shall keep Curis regularly and fully
informed (whether through the Development Committee, the CDSC or otherwise)
regarding the worldwide development and commercialization of Selected Compounds
and Products by P&G, its Affiliates and their respective Sublicensees. Without
limiting the generality of the foregoing, and in addition to any other reports
due under this Agreement, P&G shall prepare and deliver to Curis, annual (except
as specified below) written reports of its activities performed under
Section 4.1, which reports shall update the prior report filed hereunder,
including (a) a summary of P&G development activities performed to date, (b) the
progress of the testing of Products in human clinical trials and the
then-current schedule for conducting clinical trials and for filing applications
for Regulatory Approvals for each Major Market, and (c) the receipt (or
anticipated receipt) of Regulatory Approvals. The first such annual report shall
be delivered twelve months following the filing of the first IND in connection
with this Agreement.

 

4.6 Regulatory Submissions.    P&G, its Affiliates and Sublicensees, as the case
may be, shall own all data generated by P&G and all INDs, NDAs, Regulatory
Approvals and other regulatory submissions for Products. P&G shall use
Commercially Reasonable and Diligent Efforts to renew or otherwise maintain all
Regulatory Approvals in effect during the Royalty Term for each Product and in
each Major Market in which it obtains a Regulatory Approval.

 

5.   LICENSES; RETAINED RIGHTS; NEGATIVE COVENANTS.

 

5.1 License Grants to P&G.    Subject to the terms and conditions of this
Agreement, Curis hereby grants to P&G:

 

(a) during the Research Term, a non-exclusive, worldwide, royalty-free license,
without the right to sublicense, under the Curis Technology solely to perform
P&G’s obligations under the Research Plan; and

 

(b) an exclusive, worldwide, royalty-bearing license, including the right to
sublicense, under the Curis Technology and Curis’ interest in the Joint Patent
Rights, to develop, make, have made, use, sell, have sold,

 

13



--------------------------------------------------------------------------------

offer for sale and import Selected Compounds and Products solely in the P&G
Field. Each sublicense granted by P&G under this Section 5.1(b) shall be set
forth in a written agreement containing obligations with respect to
confidentiality, indemnity, reporting and access to data and information
substantially similar to those set forth herein. P&G shall be fully responsible
for the compliance of its Affiliates and Sublicensees with the terms and
conditions of this Agreement, and no sublicense shall relieve P&G of any of its
obligations hereunder. The license granted under this Section 2.1(b) shall
continue on a Product-by-Product and country-by-country basis for the duration
of the Royalty Term. Upon expiration of the Royalty Term in each country for
each Product, the license granted to P&G under this Section 5.1(b) for such
Product in such country shall thereafter be a non exclusive, fully paid-up,
perpetual, irrevocable, royalty-free license.

 

P&G’s right to grant sublicenses under Section 5.1(b) shall be subject to the
following limitations:

 

(i) P&G shall not sublicense its rights hereunder prior to dosing of the first
patient in the first Phase 1 Trial of the first Selected Compound or Product;

 

(ii) if Curis elects to co-fund Co-Development Expense (whether at the Lower
Level or the Shared Level), P&G shall not sublicense its rights hereunder in the
United States prior to completion of Phase 2 Trials of the first Selected
Compound or Product; and

 

(iii) in the event that P&G proposes to sublicense its rights hereunder in the
United States to any Third Party, P&G shall first provide Curis with written
notice thereof and hereby grants Curis the right of first negotiation with
respect to such sublicense in accordance with this paragraph. Curis shall within
30 days after receipt of such notice notify P&G in writing if Curis is
interested in negotiating for such rights. If Curis notifies P&G prior to the
end of such 30-day period that Curis desires to negotiate for such rights, the
parties shall negotiate in good faith for up to 90 days from such notification
regarding the commercially reasonable terms pursuant to which P&G would grant
such rights. If Curis waives or otherwise fails to exercise its right of first
negotiation under this paragraph, or if the parties fail to agree within such
90-day negotiation period, then P&G shall be free to sublicense its rights
hereunder in the United States to a Third Party, except that P&G shall not grant
such sublicense to any Third Party on terms more favorable to such Third Party
than those previously offered by Curis without first offering such sublicense to
Curis on such more favorable terms for a period of at least 30 days.

 

For purposes of clarification, the foregoing restrictions shall not apply to any
Third Party distribution arrangement, contract sales force arrangement, contract
manufacturing arrangement or other comparable Third Party contracting
arrangement (each, a “Subcontracting Arrangement”) in which P&G or its Affiliate
subcontracts specific activities in a particular country to a Third Party
service provider (a “Subcontractor”) but retains material Product development
and/or commercialization rights in such country for itself.

 

5.2 License Grant to Curis.    Subject to the terms and conditions of this
Agreement, P&G hereby grants to Curis during the Research Term, a non-exclusive,
worldwide license, without the right to sublicense, under the P&G Technology
solely to perform Curis’ obligations under the Research Plan.

 

5.3 Curis Retained Rights.    Notwithstanding the exclusive license granted to
P&G in Section 2.1(b) above or any other provision of this Agreement to the
contrary, Curis shall at all times retain the following rights:

 

(a) the right to practice and grant licenses under Curis Technology and Joint
Patent Rights solely to the extent necessary (i) to perform Curis’ obligations
under the Research Plan, (ii) to develop, make, have made, use, sell, have sold,
offer for sale and import Excluded Compounds in the Curis Field; and/or
(iii) subject to Section 5.4, to develop, make, have made, use, sell, have sold,
offer for sale and import Licensed Compounds in the Veterinary Field; and

 

(b) the right to use Licensed Compounds, excluding Preclinical Compounds,
Selected Compounds and Products, in each case in the Curis Field, (i) for
internal pre-clinical research and discovery, and/or (ii) for sponsored research
conducted on Curis’ behalf by Third Party contract research organizations,
provided that any and all inventions made by such Third Party contract research
organizations in the course of such sponsored research that relate to any
Licensed Compound are assigned to Curis.

 

14



--------------------------------------------------------------------------------

In addition, notwithstanding any other provision of this Agreement to the
contrary, Curis expressly reserves the exclusive right to practice, and to grant
licenses under, the Curis Technology and Curis’ rights in the Joint Patent
Rights, to develop, make, have made, use, sell, have sold, offer for sale and
import selective antagonists of the Hedgehog Pathway.

 

5.4 P&G Option to Negotiate for Veterinary Product Rights.    If Curis develops
any Licensed Compound for use in the Veterinary Field and, at any time during
the Term, either (a) in its sole discretion, decides to establish a
collaborative, licensing or distribution arrangement with a Third Party with
respect to such Licensed Compound for use in the Veterinary Field, or (b) in
good faith anticipates filing an application for Regulatory Approval of such
Licensed Compound for use in the Veterinary Field within the ensuing six
(6) months, Curis shall promptly notify P&G in writing thereof, which notice
(each, a “Veterinary Compound Notice”) shall identify the applicable Licensed
Compound and include a brief description of indication(s) in the Veterinary
Field for which Curis is developing such Licensed Compound. Until the expiration
of the 30-day period following the date of such Veterinary Compound Notice (the
“Option Period”), P&G shall have the exclusive option, exercisable by written
notice to Curis, to negotiate with Curis for rights to such Licensed Compound
solely for use in the Veterinary Field (the “Option”). If P&G exercises its
Option with respect to a Licensed Compound prior to the expiration of the Option
Period applicable to such Licensed Compound, Curis and P&G will negotiate in
good faith for up to 90 days following such exercise regarding the terms upon
which the parties would establish such collaborative, licensing or distribution
arrangement. If Curis and P&G fail to enter into a definitive written agreement
with respect to such arrangement within 90 days following the commencement of
negotiations, or if P&G fails to exercise its Option with respect to a Licensed
Compound prior to the expiration of the Option Period, then Curis shall have no
further obligation to P&G under this Section 5.4 with respect to the applicable
Licensed Compound, except that Curis shall not grant a license to any Third
Party with respect to such Licensed Compound for use in the Veterinary Field on
terms more favorable to such Third Party than those previously offered by P&G
without first offering such license to P&G on such more favorable terms for a
period of at least 30 days. For purposes of clarification, Curis shall not
negotiate with any Third Party regarding the establishment of any collaborative,
licensing or distribution arrangement with respect to a Licensed Compound for
use in the Veterinary Field unless and until Curis has complied with its
obligations under this Section 5.4.

 

5.5 Negative Covenants.

 

(a) P&G.    Notwithstanding any other provision of this Agreement to the
contrary, in no event shall P&G:

 

(i) [**] (it being understood that P&G will not [**];

 

(ii) [**] that P&G shall [**] under this Agreement); or

 

(iii) [**] for any purpose [**]1.

 

(b) Curis.    Notwithstanding any other provision of this Agreement to the
contrary, in no event shall Curis:

 

(i) [**] provided in the Research Plan; or

 

(ii) [**].

 

5.6 No Implied Licenses.    No right or license under any Patent Rights or
Information is granted or shall be granted by implication. All such rights or
licenses are or shall be granted only as expressly provided in the terms of this
Agreement.

 

6.   CONSIDERATION.

 

6.1 Initial Payment.    In consideration of the licenses granted to P&G, within
30 days after the Effective Date, P&G shall pay Curis a one-time,
non-refundable, non creditable payment of $500,000.

 

15



--------------------------------------------------------------------------------

6.2 Research Funding.    During the Research Term, P&G shall make research
funding payments to Curis for the FTE Scientists per year devoted by Curis to
the Research Program at the applicable Curis Staffing Level as in effect from
time to time in accordance with Section 3.4, quarterly in advance, at the
then-applicable FTE Rate; provided, however, that the payments for the first
calendar quarter and the last calendar quarter of the Research Term shall be
made on a pro rata basis and payment for the first calendar quarter shall be
made within 30 days after the Effective Date. Each subsequent payment shall be
made quarterly in advance on the first business day of each calendar quarter
during the Research Term. Within 30 days following the end of each calendar
quarter, Curis shall provide P&G with a list of names of people providing FTE
Scientists to the Research Program and the hours worked on the Research Program
on a monthly basis. If Curis fails, in any calendar year, to provide the
specified Curis Staffing Level, then, in addition to any other rights that P&G
has under this Agreement, P&G shall be entitled to a credit in an amount equal
to the research funding paid for such calendar year with respect to the number
of funded Curis FTE Scientists below the Curis Staffing Level during such
calendar year; provided, however, that if the amount of any such credit(s)
exceeds the amount of P&G’s remaining research funding obligations under this
Section 6.2, then, at Curis’ option, either (a) Curis shall refund to P&G the
amount of such excess credit(s), or (b) P&G shall be entitled to credit such
amount against its other payment obligations to Curis under this Article 6.

 

6.3 Equity Investment.    In the event that Curis has provided P&G notice that
it will participate in the co-development of a Selected Compound or Product
under this Agreement, at the time of such notice, Curis may, at its sole option,
request that P&G purchase up to $[**] of Curis common stock on terms and
conditions set forth in a stock purchase agreement in a form to be mutually
agreed upon by the parties within 90 days after the Effective Date. P&G may, at
its sole option, determine whether or not to purchase Curis common stock and,
within 30 days, shall notify Curis in writing, of its decision. In the event
that P&G elects to purchase Curis common stock, within 30 days, Curis shall
notify P&G in writing of the number of shares of Curis common stock to be
purchased by P&G; provided, however, that in no event shall the total number of
shares purchased by P&G represent more than 19.9% of the outstanding shares of
common stock of Curis on the date of purchase. P&G agrees that it will not
purchase Curis common stock, other than as provided in this Section 6.3, absent
Curis’ prior written approval.

 

6.4 Milestone Payments.    Subject to the limitations set forth below in this
Section 6.4 and 6.10 below, within 30 days after the first occurrence of each of
the following events with respect to the first Licensed Compound, Preclinical
Compound, Selected Compound or Product, as applicable, to achieve such event
(regardless of whether such milestone is achieved by P&G or its Affiliate, but
not by their respective Sublicensees), P&G shall notify Curis in writing of the
occurrence of such event and, concurrently therewith, pay to Curis the one-time,
non-refundable, non creditable milestone payments set forth below (each, a
“Milestone Payment”):

 

Event

--------------------------------------------------------------------------------

   Amount Payable†


--------------------------------------------------------------------------------

(1) [**] in the Research Plan, as determined reasonably and in good faith by the
RSC in accordance with objective criteria established by the RSC   
$1,000,000 (the “First
Preclinical Milestone
Payment”) (2) Designation of first Preclinical Compound    $1,800,000 (3) First
patient dosed in first Phase 1 Trial of a Selected Compound or Product for any
Hair-Growth Indication in any Major Market    $[**] (the “First
Phase 1 Milestone
Payment”)* (4) First patient dosed in first Phase 2B Trial of a Selected
Compound or Product for a Hair-Growth Indication    $[**] (the “First
Phase 2B Milestone
Payment”)* (5) First patient dosed in first Phase 2B Trial of a Selected
Compound or Product for a Skin-Related Indication    $[**]* (6) First patient
dosed in first Phase 3 Trial or Phase 2/3 Trial of a Selected Compound or
Product for a Hair-Growth Indication    $[**] (7) First patient dosed in first
Phase 3 Trial or Phase 2/3 Trial of a Selected Compound or Product for a
Skin-Related Indication    $[**]

 

16



--------------------------------------------------------------------------------

Event

--------------------------------------------------------------------------------

   Amount Payable†


--------------------------------------------------------------------------------

(8) First NDA approval for a Selected Compound or Product in United States of
America for the first Indication to receive such approval    $[**] (9) First NDA
approval for a Selected Compound or Product in Japan for the first Indication to
receive such approval    $[**] (10) First NDA approval for a Selected Compound
or Product in a Major Market (other than a Sublicense Country) outside of the
United States or Japan for the first Indication to receive such approval   
$[**] (11) First supplemental NDA approval for a Selected Compound or Product in
the first Major Market (other than a Sublicense Country) for the second Hair
Growth Indication to receive such approval    $[**] (12) Second supplemental NDA
approval for a Selected Compound or Product in the second Major Market (other
than a Sublicense Country) for the third Hair Growth Indication to receive such
approval    $[**] (13) Second NDA approval in any Major Market (other than a
Sublicense Country) for Skin-Related Indication    $[**] (14) In the first
occurrence of Net Sales of Products in excess of $200,000,000 in any consecutive
four fiscal quarters    $[**] (15) In the first occurrence of Net Sales of
Products in excess of $500,000,000 in any consecutive four fiscal quarters   
$[**]

--------------------------------------------------------------------------------

†   Each of the Milestone Payment amounts set forth in this Section 6.4 shall be
adjusted to reflect increases in the CPI between the Effective Date and the date
such payment becomes due, provided that in no event shall any Milestone Payment
amount be increased by more than [**]% per year.

 

*   This Milestone Payment will not be payable if the corresponding milestone
event is achieved in the United States and occurs while Curis is co-funding (or
obligated to co-fund) Co-Development Expense at either the Lower Level or the
Shared Level pursuant to Section 4.2.

 

The parties expect that the studies required to provide the results that will
trigger payment of the First Preclinical Milestone Payment will be completed
within four (4) months of availability of sufficient Materials to conduct the
applicable studies. However, in the event such studies are not completed by the
first anniversary of the Effective Date, $[**] of the First Preclinical
Milestone Payment shall be due on such anniversary, and the remainder of the
First Preclinical Milestone Payment shall be due upon achievement of the
corresponding milestone.

 

6.5 Royalties on Pharmaceutical Products.    With respect to each Product that
is available to end users only by prescription, P&G shall pay to Curis royalties
on Net Sales of such Product by P&G and its Affiliates at the applicable rates
set forth below (subject to any applicable reduction in accordance with
Section 6.7(b)). For purposes of clarification, P&G shall not pay royalties to
Curis on Net Sales of Products by Sublicensees under this Section 6.5, but
rather shall pay to Curis the applicable percentage of Sublicense Revenue
received from such Sublicensee in accordance with Section 6.10; provided,
however, that Net Sales by Sublicensees shall be included in determining total
worldwide Fiscal Year Net Sales of Products for purposes of calculating
royalties under this Section 6.5, as more fully described in Section 6.7(a). If
Curis has elected to co-fund at either the Lower Level or the Shared Level, and
subsequently terminates such development pursuant to 4.2(b), then royalty rates
shall revert to the rate provided below had Curis elected not to co-fund such
development.

 

(a) on that portion of total worldwide Fiscal Year Net Sales of such Product
that is less than or equal to $[**]†, either: (x) if Curis has not elected to
co-fund development costs pursuant to Section 4.2, [**]% of such Net Sales;
(y) if Curis has elected to co-fund development costs at the Lower Level
pursuant to

 

--------------------------------------------------------------------------------

†   Each of the worldwide Fiscal Year Net Sales amounts set forth in
subparagraphs (a) through (e) of Sections 6.5 and 6.6 shall be adjusted to
reflect increases in the CPI between the Effective Date and the date such
payment becomes due, provided that in no event shall any such amount be
increased by more than [**]% per year.

 

17



--------------------------------------------------------------------------------

Section 4.2, [**]% of such Net Sales plus an additional [**]% of such Net Sales
for each $[**] of Co-Development Expense borne by Curis (pro-rated for any
increment of less than $[**]) that is in excess of $[**] (not to exceed a total
royalty rate of [**]%); or (z) if Curis has elected to co-fund development costs
at the Shared Level pursuant to Section 4.2, [**]% of such Net Sales plus an
additional [**]% of such Net Sales for each $[**] of Co-Development Expense
borne by Curis (pro-rated for any increment of less than $[**]) that is in
excess of $[**] (not to exceed a total royalty rate of [**]%). For example, if
Curis bears $[**] of Co-Development Expense, the applicable royalty rate for the
portion of total worldwide Fiscal Year Net Sales of such Product that is less
than or equal to $[**] will be [**]%;

 

(b) on that portion of total worldwide Fiscal Year Net Sales of such Product
that is greater than $[**] and less than or equal to $[**], either: (x) if Curis
has not elected to co-fund development costs pursuant to Section 4.2, 6.0% of
such Net Sales; (y) if Curis has elected to co-fund development costs at the
Lower Level pursuant to Section 4.2, 7.0% of such Net Sales plus an additional
[**]% of such Net Sales for each $[**] of Co-Development Expense borne by Curis
(pro-rated for any increment of less than $[**]) that is in excess of $[**] (not
to exceed a total royalty rate of [**]%); or (z) if Curis has elected to co-fund
development costs at the Shared Level pursuant to Section 4.2, [**]% of such Net
Sales plus an additional [**]% of such Net Sales for each $[**] of
Co-Development Expense borne by Curis (pro-rated for any increment of less than
$[**]) that is in excess of $[**] (not to exceed a total royalty rate of [**]%);

 

(c) on that portion of total worldwide Fiscal Year Net Sales of such Product
that is greater than $[**] and less than or equal to $[**], either: (x) if Curis
has not elected to co-fund development costs pursuant to Section 4.2, [**]% of
such Net Sales; (y) if Curis has elected to co-fund development costs at the
Lower Level pursuant to Section 4.2, 9.0% of such Net Sales plus an additional
[**]% of such Net Sales for each $[**] of Co-Development Expense borne by Curis
(pro-rated for any increment of less than $[**]) that is in excess of $[**] (not
to exceed a total royalty rate of [**]%); or (z) if Curis has elected to co-fund
development costs at the Shared Level pursuant to Section 4.2, 10.5% of such Net
Sales plus an additional [**]% of such Net Sales for each $[**] of
Co-Development Expense borne by Curis (pro-rated for any increment of less than
$[**]) that is in excess of $[**] (not to exceed a total royalty rate of [**]%);

 

(d) on that portion of total worldwide Fiscal Year Net Sales of such Product
that is greater than $[**] and less than or equal to $[**], either: (x) if Curis
has not elected to co-fund development costs pursuant to Section 4.2, [**]% of
such Net Sales; (y) if Curis has elected to co-fund development costs at the
Lower Level pursuant to Section 4.2, [**]% of such Net Sales plus an additional
0.1% of such Net Sales for each $[**] of Co-Development Expense borne by Curis
(pro-rated for any increment of less than $[**]) that is in excess of $[**] (not
to exceed a total royalty rate of [**]%); or (z) if Curis has elected to co-fund
development costs at the Shared Level pursuant to Section 4.2, [**]% of such Net
Sales plus an additional [**]% of such Net Sales for each $[**] of
Co-Development Expense borne by Curis (pro-rated for any increment of less than
$[**]) that is in excess of $[**] (not to exceed a total royalty rate of [**]%);
and

 

(e) on that portion of total worldwide Fiscal Year Net Sales of such Product
that is greater than $[**], either: (x) if Curis has not elected to co-fund
development costs pursuant to Section 4.2, [**]% of such Net Sales; (y) if Curis
has elected to co-fund development costs at the Lower Level pursuant to
Section 4.2, [**]% of such Net Sales plus an additional [**]% of such Net Sales
for each $[**] of Co-Development Expense borne by Curis (pro-rated for any
increment of less than $[**]) that is in excess of $[**] (not to exceed a total
royalty rate of [**]%); or (z) if Curis has elected to co-fund development costs
at the Shared Level pursuant to Section 4.2, [**]% of such Net Sales plus an
additional [**]% of such Net Sales for each $[**] of Co-Development Expense
borne by Curis (pro-rated for any increment of less than $[**]) that is in
excess of $[**] (not to exceed a total royalty rate of [**]%).

 

6.6 Royalties on Over-the-Counter Products.    With respect to each Product that
is available to end users without a prescription, P&G shall pay to Curis
royalties on Net Sales of such Product by P&G and its Affiliates at the
applicable rates set forth below (subject to any applicable reduction in
accordance with Section 6.7(b)). For purposes of clarification, P&G shall not
pay royalties to Curis on Net Sales of Products by Sublicensees under this
Section 6.6, but rather shall pay to Curis the applicable percentage of
Sublicense Revenue received from

 

18



--------------------------------------------------------------------------------

such Sublicensee in accordance with Section 6.10; provided, however, that Net
Sales by Sublicensees shall be included in determining total worldwide Fiscal
Year Net Sales of Products for purposes of calculating royalties under this
Section 6.6, as more fully described in Section 6.7(a). If Curis has elected to
co-fund at either the Lower Level or the Shared Level, and subsequently
terminates such development pursuant to 4.2 (b), then royalty rates shall revert
to the rate provided below had Curis elected not to co-fund such development.

 

(a) on that portion of total worldwide Fiscal Year Net Sales of such Product
that is less than or equal to $[**], either: (x) if Curis has not elected to
co-fund development costs pursuant to Section 4.2, [**]% of such Net Sales;
(y) if Curis has elected to co-fund development costs at the Lower Level
pursuant to Section 4.2, [**]% of such Net Sales plus an additional [**]% of
such Net Sales for each $[**] of Co-Development Expense borne by Curis
(pro-rated for any increment of less than $[**]) that is in excess of $[**] (not
to exceed a total royalty rate of [**]%); or (z) if Curis has elected to co-fund
development costs at the Shared Level pursuant to Section 4.2, [**]% of such Net
Sales plus an additional [**]% of such Net Sales for each $[**] of
Co-Development Expense borne by Curis (pro-rated for any increment of less than
$[**]) that is in excess of $[**] (not to exceed a total royalty rate of [**]%);

 

(b) on that portion of total worldwide Fiscal Year Net Sales of such Product
that is greater than $[**] and less than or equal to $[**], either: (x) if Curis
has not elected to co-fund development costs pursuant to Section 4.2, [**]% of
such Net Sales; (y) if Curis has elected to co-fund development costs at the
Lower Level pursuant to Section 4.2, [**]% of such Net Sales plus an additional
[**]% of such Net Sales for each $[**] of Co-Development Expense borne by Curis
(pro-rated for any increment of less than $[**]) that is in excess of $[**] (not
to exceed a total royalty rate of [**]%); or (z) if Curis has elected to co-fund
development costs at the Shared Level pursuant to Section 4.2, [**]% of such Net
Sales plus an additional [**]% of such Net Sales for each $[**] of
Co-Development Expense borne by Curis (pro-rated for any increment of less than
$[**]) that is in excess of $[**] (not to exceed a total royalty rate of [**]%);

 

(c) on that portion of total worldwide Fiscal Year Net Sales of such Product
that is greater than $[**] and less than or equal to $[**], either: (x) if Curis
has not elected to co-fund development costs pursuant to Section 4.2, [**]% of
such Net Sales; (y) if Curis has elected to co-fund development costs at the
Lower Level pursuant to Section 4.2, [**]% of such Net Sales plus an additional
[**]% of such Net Sales for each $400,000 of Co-Development Expense borne by
Curis (pro-rated for any increment of less than $400,000) that is in excess of
$[**] (not to exceed a total royalty rate of [**]%); or (z) if Curis has elected
to co-fund development costs at the Shared Level pursuant to Section 4.2, [**]%
of such Net Sales plus an additional [**]% of such Net Sales for each $[**] of
Co-Development Expense borne by Curis (pro-rated for any increment of less than
$[**]) that is in excess of $[**] (not to exceed a total royalty rate of [**]%);

 

(d) on that portion of total worldwide Fiscal Year Net Sales of such Product
that is greater than $[**] and less than or equal to $[**], either: (x) if Curis
has not elected to co-fund development costs pursuant to Section 4.2, [**]% of
such Net Sales; (y) if Curis has elected to co-fund development costs at the
Lower Level pursuant to Section 4.2, [**]% of such Net Sales plus an additional
[**]% of such Net Sales for each $[**] of Co-Development Expense borne by Curis
(pro-rated for any increment of less than $[**]) that is in excess of $[**] (not
to exceed a total royalty rate of [**]%); or (z) if Curis has elected to co-fund
development costs at the Shared Level pursuant to Section 4.2, [**]% of such Net
Sales plus an additional [**]% of such Net Sales for each $[**] of
Co-Development Expense borne by Curis (pro-rated for any increment of less than
$[**]) that is in excess of $[**] (not to exceed a total royalty rate of [**]%);
and

 

(e) on that portion of total worldwide Fiscal Year Net Sales of such Product
that is greater than $[**], either: (x) if Curis has not elected to co-fund
development costs pursuant to Section 4.2, [**]% of such Net Sales; (y) if Curis
has elected to co-fund development costs at the Lower Level pursuant to
Section 4.2, [**]% of such Net Sales plus an additional [**]% of such Net Sales
for each $[**] of Co-Development Expense borne by Curis (pro-rated for any
increment of less than $[**]) that is in excess of $[**] (not to exceed a total
royalty rate of [**]%); or (z) if Curis has elected to co-fund development costs
at the Shared Level pursuant to Section 4.2, [**]% of such Net Sales plus an
additional [**]% of such Net Sales for each $[**] of Co-Development Expense
borne by Curis (pro-rated for any increment of less than $[**]) that is in
excess of $[**] (not to exceed a total royalty rate of [**]%).

 

19



--------------------------------------------------------------------------------

6.7 Royalty Calculation; Royalty Reduction.

 

(a) For purposes of calculating royalties due under Sections 6.5 and 6.6, Net
Sales of Products by Sublicensees (excluding Subcontractors) shall be the first
dollars counted in calculating Fiscal Year worldwide Net Sales and royalties due
hereunder. For example, if, in a given Fiscal Year, worldwide Net Sales of a
prescription Product by Sublicensees are $[**] and worldwide Net Sales of such
prescription Product by P&G and its Affiliates are $[**] (and assuming Curis has
not elected to co-fund Co-Development Expense pursuant to Section 4.2), P&G
would owe to Curis:

 

(i) no royalty on the $[**] of Net Sales of Products by Sublicensees (and P&G
would instead make payments to Curis based on Sublicense Revenue received by P&G
and its Affiliates from Sublicensees in accordance with Section 6.10);

 

(ii) a royalty of [**]% on the first $[**] of Net Sales of Products by P&G and
its Affiliates (per Section 6.5(a)(x)); and

 

(iii) a royalty of 6.0% on the next $[**] of Net Sales of Products by P&G and
its Affiliates (per Section 6.5(b)(x)).

 

(b) Royalties under Sections 6.5 and 6.6 shall be payable on Product-by-Product
basis during the Royalty Term for such Product in each country; provided,
however, that during any portion of the Royalty Term for a Product in a country
in which either (a) the manufacture, use or sale of such Product is not covered
by a Valid Claim at the time of sale or (b) a generic product containing the
same active molecule as such Product is being commercialized by a Third Party,
the applicable royalty rates set forth above in Section 6.5 or 6.6, as
applicable, shall be reduced by [**]%.

 

6.8 [**]. If Curis and P&G reasonably determine that [**][**]. The parties
acknowledge and agree that [**][**] as follows:

 

[**]

--------------------------------------------------------------------------------

  

[**]

--------------------------------------------------------------------------------

[**]

  

[**]

[**]

  

[**]

[**]

  

[**]

[**]

   [**]

--------------------------------------------------------------------------------

[**]

 

6.9 P&G’s Third Party Agreements.    P&G shall be solely responsible for all
royalty and other payment obligations to Third Parties that may accrue as a
result of the development, manufacture or commercialization of Licensed
Compounds, Preclinical Compounds, Selected Compounds and Products by P&G, its
Affiliates and their respective Sublicensees (other than Curis’ obligations
under its license agreements with the President and Fellows of Harvard College
and The Johns Hopkins University), except that if P&G, its Affiliate or any of
their respective Sublicensees is required to obtain a license under the Patent
Rights of a Third Party, which Patent Rights, in the absence of such license,
would be infringed by the practice of the Curis Technology in the manufacture,
use or sale of any Product, then [**]% of the royalties actually paid to such
Third Party by P&G, its Affiliates and their respective Sublicensees for sale of
such Product in a country for a calendar quarter shall be creditable against the
royalty payments due Curis by P&G pursuant to Section 6.5 or 6.6 (as applicable)
with respect to the sale of such Product in such country. Notwithstanding the
foregoing or any other provision of this Agreement to the contrary, in no event
shall the royalties owed by P&G to Curis with respect to Net Sales of any
Product for any calendar quarter in any country be reduced by more than [**]% as
a result of all royalty reductions to which P&G may be entitled under
Sections 6.7 and 6.9 in the aggregate.

 

6.10 Sublicense Revenue.

 

(a) If P&G licenses a Selected Compound or Product to a Sublicensee or
Sublicensees in any country (each, a “Sublicense Country”), P&G shall pay to
Curis a percentage of total Sublicense Revenue from

 

20



--------------------------------------------------------------------------------

each such Sublicensee up to a maximum of the revenue that Curis would have
received from P&G if there were no Sublicensee in such country and P&G had made
such sales itself. The applicable percentage of Sublicense Revenue payable by
P&G in any Sublicense Country will be based upon when in the development by P&G
of the Selected Compound or Product P&G enters into the license agreement with
the Sublicensee for such Sublicense Country and whether and to what extent Curis
co-funds Co-Development Expense, according to the following schedule:

 

     Percentage of Sublicense Revenue Payable to Curis


--------------------------------------------------------------------------------

 

Time of Entry into Third Party License

--------------------------------------------------------------------------------

   No Co-Funding of
Co-Development Expense


--------------------------------------------------------------------------------

    Co-Funding of
Co-Development
Expense at Lower
Level


--------------------------------------------------------------------------------

    Co-Funding of
Co-Development
Expense at Shared
Level


--------------------------------------------------------------------------------

 

Prior to dosing of first patient in first Phase 2 Trial

   [**] %   [**] %   [**] %

After dosing of first patient in first Phase 2 Trial but before first Regulatory
Approval in the applicable Sublicense Country

   [**] %   [**] %   [**] %

After first Regulatory Approval in the applicable Sublicense Country

   [**] %   [**] %   [**] %

 

(b) The parties acknowledge and agree that the intent of this Section 6.10 is to
facilitate Product development and commercialization in the event that licensing
of the right to develop and/or commercialize Product in such country(ies) to a
Third Party is the most expeditious manner in which to obtain, and/or to
maximize the chances of obtaining, Regulatory Approval of Product in such
country, or is the only commercially feasible way for P&G to develop and
commercialize Product in such country (by way of example and not limitation, in
the case of a country, such as Japan, with regulatory requirements applicable to
pharmaceutical products that differ substantially from U.S. regulatory
requirements). P&G agrees to use good faith in the exercise of its rights under
this Section 6.10 and to avail itself of the provisions of this Section 6.10 in
a country only if P&G determines that, in the absence of a Third Party licensing
arrangement, development and commercialization of Product in such country is not
commercially justified in P&G’s business judgment. The parties further
acknowledge and agree that this Section 6.10 is not intended as a mechanism for
P&G to avoid its milestone payment obligations under Section 6.4 in the absence
of compelling commercial justification as described in the first sentence of
this Section 6.10(b), and if P&G exercises its rights under this Section 6.10 in
any country, P&G shall promptly present to Curis reasonable supporting evidence
of the commercial necessity of such licensing arrangement in such country. In
addition, P&G agrees that the Sublicensing Revenue terms it negotiates with any
Third Party licensee will be commercially reasonable, without taking into
consideration any actual or proposed agreement, arrangement or relationship
between P&G or its Affiliate and the Third Party licensee for any product or
technology other than Licensed Compounds and Products.

 

(c) For purposes of this Section 6.10 only, a Subcontracting Arrangement shall
not be considered a license (notwithstanding any license granted to the
Subcontractor in order to enable the Subcontractor to perform the subcontracted
activities), and P&G shall be obligated to pay royalties under Section 6.5 or
6.6, as applicable, with respect to Net Sales of Products, as applicable, if P&G
or its Affiliate retains material Product development and/or commercialization
rights in such country(ies).

 

7. PAYMENT; RECORDS; AUDITS.

 

7.1 Payment; Reports.    Royalties and payments based on Sublicense Revenue
shall be calculated and reported for each calendar quarter. All payments due to
Curis under this Agreement shall be paid within 45 days after the end of each
calendar quarter, unless otherwise specifically provided herein. Each payment
shall be accompanied by a report of Net Sales of Products by P&G, its Affiliates
and their respective Sublicensees and of Sublicense Revenue received by P&G and
its Affiliates in sufficient detail to permit confirmation of the accuracy

 

21



--------------------------------------------------------------------------------

of the payment made, including, without limitation and on a country-by-country
basis, the number of Products sold, the gross sales and Net Sales of such
Products, the royalties payable, the method used to calculate the royalties, the
amount and type of Sublicense Revenue received on a country-by-country basis,
and the exchange rates used to calculate payments to Curis hereunder.

 

7.2 Exchange Rate; Manner and Place of Payment.    All payments hereunder shall
be payable in U.S. dollars. When conversion of payments from any foreign
currency is required, such conversion shall be at the exchange rate for the
currency of the country from which the royalties are payable that P&G uses
throughout its worldwide accounting system for the calendar quarter for which a
payment is due. All payments owed under this Agreement shall be made by wire
transfer in immediately available funds to a bank and account designated in
writing by Curis, unless otherwise specified in writing by Curis.

 

7.3 Income Tax Withholding.    Curis will pay any and all taxes levied on
account of any payments made to it under this Agreement. If any taxes are
required to be withheld by P&G, P&G will (a) deduct such taxes from the payment
made to Curis, (b) timely pay the taxes to the proper taxing authority, and
(c) send proof of payment to Curis and certify its receipt by the taxing
authority within 30 days following such payment.

 

7.4 Audits.    During the Term and for a period of three (3) years thereafter,
P&G shall keep (and shall cause its Affiliates and Sublicensees to keep)
complete and accurate records pertaining to the sale or other disposition of
Products and to Sublicense Revenue and Co-Development Expense (if any) in
sufficient detail to permit Curis to confirm the accuracy of all royalties and
Sublicense Revenue payments due to Curis and all payments of Co-Development
Expense due by Curis hereunder. Curis shall have the right to cause an
independent, certified public accountant reasonably acceptable to P&G to audit
such records to confirm Net Sales, royalties, Sublicense Revenue and
Co-Development Expense for a period covering not more than the preceding three
(3) years. Such audits shall be exercised during normal business hours upon
reasonable prior written notice to P&G, provided that no more than one such
audit may be conducted in any calendar year and that any given period may be
audited only one time. Prompt adjustments shall be made by the parties to
reflect the results of such audit. Curis shall bear the full cost of such audit
unless such audit discloses an underpayment by P&G of more than 5% of the amount
of payments due under this Agreement and/or an overstatement by P&G or
overpayment by Curis of more than 5% of the amount of Co-Development Expense, in
which case P&G shall bear the full cost of such audit and shall promptly remit
to Curis the amount of any underpayment and/or reimburse to Curis the amount of
any overpayment of Co-Development Expense.

 

7.5 Late Payments.    In the event that any payment due under this Agreement is
not made when due, the payment shall accrue interest from the date due at the
rate of 1.5% per month; provided, however, that in no event shall such rate
exceed the maximum legal interest rate. The payment of such interest shall not
limit a party from exercising any other rights it may have as a consequence of
the lateness of any payment.

 

8. INTELLECTUAL PROPERTY.

 

8.1 Inventions.

 

(a) Curis.    Subject to the rights and licenses granted each party under this
Agreement, Curis shall own the entire right, title and interest in and to all
Inventions (and Patent Rights thereon) made solely by employees of Curis or one
of its Affiliates or any Third Party acting on behalf of Curis or its Affiliate
(or solely by such employees and Third Parties performing work under the
Research Program) in the conduct of the Research Program.

 

(b) P&G.    Subject to the rights and licenses granted each party under this
Agreement, P&G shall own the entire right, title and interest in and to all
Inventions (and Patent Rights thereon) made solely by employees of P&G or one of
its Affiliates or any Third Party acting on behalf of P&G or its Affiliate (or
solely by such employees and Third Parties performing work under the Research
Program) in the conduct of the Research Program.

 

22



--------------------------------------------------------------------------------

(c) Joint Inventions.    The parties shall jointly own all Joint Inventions and
Joint Patent Rights and, subject to the rights and licenses granted to each
party under this Agreement, each party may make, use, sell, keep, license,
assign or mortgage Joint Inventions and Joint Patent Rights and otherwise
undertake all activities a sole owner might undertake with respect to such Joint
Inventions and Joint Patent Rights, without the consent of and without
accounting to the other party.

 

(d) Disclosure.    Each party shall promptly disclose to the other party the
making, conception or reduction to practice of Inventions by employees of such
party or its Affiliate or any Third Party acting on behalf of such party. Each
party represents and agrees that all employees of such party and its Affiliates
and Third Parties acting on its behalf in performing its obligations under the
Research Program shall be obligated under a written binding agreement to assign
to it all Inventions made or conceived by such employee or Third Party and any
Patent Rights and other intellectual property rights therein. Each party agrees
to execute such assignments and take such further actions as are reasonably
necessary to vest in the other party the ownership rights set forth above in
this Section 8.1.

 

(e) Dispute Resolution.    Any dispute between the parties regarding the
inventorship of an Invention shall be resolved through appointment of an
independent patent counsel, mutually acceptable to the parties, after
consideration of all evidence submitted by the parties. The expense of the
independent patent counsel shall be borne equally by the parties.

 

8.2 Patent Applications.

 

(a) Filing, Prosecution and Maintenance of Patent Rights.

 

(i) Curis Patent Rights.    As between the parties, Curis shall have the sole
right, but not the obligation, to prepare, file, prosecute and maintain,
throughout the world, all patent applications and patents included within the
Curis Patent Rights, including, without limitation, Patent Rights claiming
Inventions made solely by Curis in connection with the research, development,
manufacturing or commercialization of any Licensed Compound, Preclinical
Compound, Selected Compound or Product in the P&G Field. Curis shall advise and,
to the extent practicable in light of Curis’ rights [**] under any other
agreement between Curis and a Third Party, consult with P&G in the preparation,
filing, prosecuting and maintaining of Curis Patent Rights. Curis shall give
timely notice to P&G of any decision not to file applications for, or to cease
prosecution and/or maintenance of, or not to continue to pay the expenses of
prosecution and/or maintenance of, any Curis Patent Right as to which Curis (and
not [**] any Third Party) controls preparation, filing, prosecution and
maintenance on a country-by-country basis and, in such case, shall permit P&G,
at its sole discretion and expense, to file or to continue prosecution or
maintenance of such Curis Patent Right. If P&G takes such responsibility then
such patent application or patent will no longer be considered a Curis Patent
Right, and P&G shall have an exclusive, royalty-free, fully-paid license to such
Patent Right.

 

(ii) P&G Patent Rights.    P&G, at its own expense, shall have the sole right,
but not the obligation, to prepare, file, prosecute and maintain, throughout the
world, all patent applications and patents included within the P&G Patent
Rights, including, without limitation, any Inventions made by P&G or any
inventions otherwise made by or on behalf of P&G in connection with the
research, development, manufacturing or commercialization of any Licensed
Compound, Preclinical Compound, Selected Compound or Product in the P&G Field.

 

(iii) Joint Patent Rights.    P&G shall have the first right to file, prosecute
and maintain patent applications and patents within the Joint Patent Rights. If
P&G decides not to file a patent application on any Joint Invention, or ceases
to diligently pursue prosecution or procurement, or fails to maintain the same
in any country, Curis shall have the right to file patent applications, control
prosecution and procurement, and maintain procured patents within the Joint
Patent Rights.

 

(iv) Cooperation; Review and Comment.    To the extent that a party is
responsible (as between the parties to this Agreement) for filing or prosecution
of a patent application included within the Curis Patent Rights or the Joint
Patent Rights, that party shall give the other party an opportunity to review

 

23



--------------------------------------------------------------------------------

and comment upon the text of such applications before filing, shall consult with
such party with respect to such applications, and shall supply such party with a
copy of such applications as filed, together with notice of its filing date and
serial number. The receiving party shall provide comments on patent applications
and other documents to be submitted to any patent office within 15 business days
after receiving the same for review. Each party shall keep the other party
advised on the status of the prosecution of all patent applications and the
maintenance of any patents included within the Curis Patent Rights or the Joint
Patent Rights and shall consult with and provide such party with reasonable
opportunity to comment on all correspondence received from and all submissions
to be made to any government patent office or authority with respect to any such
patent application or patent.

 

(b) Patent Costs.

 

(i) Curis Patent Rights.    The parties agree that P&G (A) shall reimburse Curis
for [**]% of the actual reasonable out of pocket costs incurred by Curis after
the Effective Date and either (x) before January 1, 2006 or (y) at any time if
such costs are incurred in connection with the translation and national
conversion of the European patent application included in the Curis Patent
Rights known as CUR-081-CP3EP (EP 1272168) (“Translation Costs”), and [**]% of
the actual reasonable out of pocket costs incurred by Curis on or after
January 1, 2006 (excluding the Translation Costs) for the prosecution and
maintenance of those patent applications and patents included within the Curis
Patent Rights, which patent applications and patents are exclusively licensed to
P&G in the P&G Field under Section 5.1 hereof and are not licensed to any Third
Party at the time such costs are incurred; and (B) shall reimburse Curis for a
pro rata share (as provided below) of the reasonable out of pocket costs
incurred after the Effective Date by Curis for the prosecution and maintenance
of those patent applications and patents included within the Curis Patent Rights
that are exclusively licensed to P&G in the P&G Field under Section 5.1 hereof
at the time such costs are incurred and are also licensed to one or more other
Third Parties in such Third Parties’ respective fields (such costs incurred
pursuant to the preceding clauses (A) and (B) being hereinafter collectively
referred to as “Curis Patent Costs”). Such reimbursement under
Section 8.2(b)(i)(B) shall be made on a pro rata basis such that the cost is
equally divided among P&G and such other Third Parties. Notwithstanding the
foregoing, P&G shall not be obligated to reimburse Curis for its share of Curis
Patent Costs until the First Preclinical Milestone Payment becomes payable, at
which time Curis shall invoice P&G for, and P&G shall pay to Curis, all Curis
Patent Costs incurred up to such time. Curis represents and warrants that, as of
the Effective Date, Curis’s good faith estimate of the total amount of the Curis
Patent Costs for the period from the Effective Date through December 31, 2006
that P&G will be obligated to reimburse hereunder will be less than $[**].
However, P&G acknowledges that the foregoing is only an estimate and is based on
Curis’ patent prosecution strategy as of the Effective Date and data available
to Curis as of the Effective Date, including but not limited to information
provided by external U.S. patent counsel and foreign patent counsel associates
with respect to anticipated filing, prosecution, maintenance and translation
fees. Curis shall invoice P&G on a monthly basis for P&G’s share of patent costs
under this Section 8.2(b). Such invoice shall be itemized and shall be due
within 30 days of receipt by P&G. P&G may, in respect of any patent application
or patent within the Curis Patent Rights prosecuted and maintained by Curis in
any country, notify Curis that it will not continue to pay costs incurred by
Curis as otherwise required under this Section 8.2(b) and thereafter P&G shall
no longer be entitled to any rights under this Agreement with respect to such
patent application or patent in such country and such patent application or
patent in such country shall cease to be included in the Curis Patent Rights. In
no event shall any such election by P&G not to continue to pay patent costs in
respect of any patent application or patent within the Curis Patent Rights
relieve P&G of its obligation to reimburse its share of patent costs incurred up
to and including the date upon which Curis receives notice of such election.

 

(ii) P&G Patent Rights.    In respect of P&G Patent Rights, P&G shall be solely
responsible for the costs of such patent prosecution, maintenance and other fees
associated therewith.

 

(iii) Joint Patent Rights.    In respect of Joint Patent Rights, P&G shall be
solely responsible for the costs of such patent prosecution, maintenance and
other fees associated with such patent

 

24



--------------------------------------------------------------------------------

applications and patents within the Joint Patent Rights which are exclusively
licensed to P&G in the P&G Field under Section 5.1 hereof; provided, however,
that Curis shall reimburse P&G for [**] percent ([**]%) of the out of pocket
expenses incurred by P&G in connection with the filing, prosecution or
maintenance of any such patent applications or patents within the Joint Patent
Rights that, at the time such costs are incurred, are also licensed by Curis to
one or more other Third Parties in such Third Parties’ respective fields.

 

(c) Cooperation.    Each party shall make available to the other party or its
authorized attorneys, agents or representatives, its employees, agents or
consultants reasonably necessary or appropriate to enable the other party to
file, prosecute and maintain patent applications and resulting patents with
respect to Joint Inventions and, in the case of patent applications and
resulting patents within the Curis Patent Rights filed, prosecuted and
maintained by P&G under Section 8.2(a), with respect to Inventions or inventions
within the Curis Technology that relate to the composition of matter or use of a
Licensed Compound, Preclinical Compound, Selected Compound or Product, and shall
provide access to such documents and other information as may be reasonably
required by the other party for such purposes. Each party shall sign or cause to
have signed all documents relating to said patent applications or patents at no
charge to the other party. Each party shall keep the other party informed as to
the status of any patent applications filed hereunder and Patent Rights issued
thereon. In the event that either party undertakes to file patent applications
under Section 8.2(a) above, the other party shall cooperate in the same manner
with respect to such patent application(s), and do such other acts as may be
necessary or appropriate to secure patent protection, with respect to such Joint
Inventions.

 

8.3 Patent Term Extensions.    Each party shall notify the other party of the
issuance of each patent included within the Curis Patent Rights, P&G Patent
Rights or Joint Patent Rights that claim any Product, including the composition
of any ingredient, its manufacture or use, where extension is possible, giving
the date of issue and patent number for each such patent. Subject to Curis’
obligations [**], the parties shall use Commercially Reasonable Efforts to
obtain all available supplementary protection certificates and other extensions
of such Patent Rights (including those available under the Hatch-Waxman Act).
Each party shall execute such authorizations and other documents and take such
other actions as may be reasonably requested by the other party to obtain such
extensions. The parties shall cooperate with each other in gaining patent term
restorations, extensions and/or supplementary protection certificates (“SPC”)
wherever applicable to Curis Patent Rights, P&G Patent Rights or Joint Patent
Rights covering Products to the extent practicable in light of Curis’
obligations [**]. The party first eligible to seek patent term restoration or
extension of any such patent or any SPC related thereto shall have the right to
do so; provided, that if in any country the first party has an option to extend
the patent term for only one of several patents, the first party will consult
with the other party before making the election. If more than one patent is
eligible for extension or patent term restoration, the RSC shall agree upon a
strategy that will maximize patent protection for Products. All filings for such
extensions and certificates shall be made by the party to whom the patent is
assigned, provided, that in the event that the party to whom the patent is
assigned elects not to file for an extension or SPC, such party shall (i) inform
the other party of its intention not to file and (ii) grant the other party the
right to file for such extension or certificate on behalf of such party. The
parties acknowledge that Curis’ patent obligations [**] may take precedence over
P&G’s rights, but the parties agree to use diligent efforts to keep each other
informed of such precedence as they arise.

 

8.4 Patent Certifications.

 

(a) Notice; Actions.    Each party shall immediately give notice to the other of
any certification filed under the Hatch-Waxman Act claiming that any of the
Curis Patent Rights, P&G Patent Rights or Joint Patent Rights that covers any
Product is invalid or that any infringement will not arise from the manufacture,
use or sale of any Product in the P&G Field by a Third Party. If the party
entitled to bring an action with regard to potential infringement under
Section 8.5 decides not to bring infringement proceedings against the entity
making such a certification with respect to any Curis Patent Rights or Joint
Patent Rights pursuant to Section 8.5, such party shall give notice to the other
party of its decision not to bring suit, and the other party may then, but is
not required to, bring suit against the Third Party that filed the certification

 

25



--------------------------------------------------------------------------------

to the extent such other party would be entitled to bring an action under
Section 8.5. Any suit by either party may be in the name of either or both
parties, as may be required by law. For this purpose, the party not bringing
suit shall execute such documents necessary for the prosecution of such suit as
may be reasonably requested by the party bringing suit.

 

(b) Regulatory Listings.    To the extent required by law, P&G shall use its
Commercially Reasonable Efforts to maintain with the applicable Regulatory
Authorities during the term of this Agreement correct and complete listings of
applicable Patent Rights for any Product then being commercialized by P&G,
including all so called “Orange Book” listings required under the Hatch-Waxman
Act. In furtherance thereof, Curis shall provide P&G with written notice of the
issuance of any patent included in the Curis Patent Rights within 10 days after
such issuance.

 

8.5 Enforcement of Patent Rights.

 

(a) Notice.    If Curis or P&G has knowledge of any suspected infringement of
any of the Curis Patent Rights, P&G Patent Rights or Joint Patent Rights by
Third Parties making, using or selling a product containing a Licensed Compound,
Preclinical Compound, Selected Compound in the P&G Field or misappropriation of
other Curis Technology or P&G Technology in the P&G Field, the party having such
knowledge shall promptly inform the other party of such infringement.

 

(b) Course of Action.

 

(i) Consultation.    P&G and Curis shall thereafter consult and cooperate fully
to determine a course of action, including the commencement of legal action by
either or both parties, to terminate any such infringement of any of the Curis
Patent Rights, P&G Patent Rights or Joint Patent Rights in the P&G Field or
misappropriation of other Curis Technology or P&G Technology in the P&G Field,
subject to any obligations Curis may have to Third Party to whom Curis grants or
has granted a license under Curis Patent Rights or Joint Patent Rights.

 

(ii) Curis Patent Rights.    As between the parties, Curis shall have the sole
right to take action, including the initiation and prosecution of legal action,
to terminate any such infringement of any of the Curis Patent Rights, or to
control the defense of any declaratory relief action relating thereto, at its
own expense. If Curis and, if applicable, any Third Party having a prior right
to enforce a Curis Patent Right determine not to initiate such action or defense
such declaratory relief action, Curis shall provide P&G with prompt written
notice thereof. Upon notice to Curis and subject to the rights of [**] any other
Third Party to whom Curis grants or has granted a license under the Curis Patent
Rights to be advised of or participate in such action, P&G shall have the right
but not the obligation to initiate and prosecute such legal action, or to
control the defense of any declaratory relief action relating thereto, at its
own expense.

 

(iii) Joint Patent Rights.    Upon notice to Curis, P&G shall have the first
right to take action, including the initiation and prosecution of legal action,
to terminate any such infringement of any of the Joint Patent Rights, or to
control the defense of any declaratory relief action relating thereto, at its
own expense. P&G shall promptly inform Curis if it elects not to exercise such
first right, but in any event within (A) 90 days after such notice of such
infringement or (B) 10 days before the time limit, if any set forth in the
applicable laws and regulations for the filing of such actions, whichever comes
first, and Curis shall thereafter have the right to either initiate and
prosecute such action or to control the defense of such declaratory judgment
action, at its own expense.

 

(c) Cooperation.    For any such action to terminate any infringement of Curis
Patent Rights or Joint Patent Rights, in the event that P&G is entitled to bring
such action as provided in Section 8.5(b) but is unable to initiate or prosecute
such action solely in its own name or it is otherwise advisable in order to
obtain an effective remedy, Curis will join such action voluntarily and will
execute and cause its Affiliates to execute all documents necessary for P&G to
initiate litigation to prosecute and maintain such action. If Curis initiates
any such action as permitted by Section 8.5(b), P&G shall cooperate in a similar
manner. In connection with any action, P&G and Curis will cooperate fully and
will provide each other with any

 

26



--------------------------------------------------------------------------------

information or assistance that either may reasonably request. Each party shall
keep the other informed of developments in any action or proceeding, including
the status of any settlement negotiations and the terms of any offer related
thereto. Each party may be represented by counsel of their choice in any such
action.

 

(d) Settlements; Recoveries.    No settlement, compromise or other disposition
of any such proceeding which concerns the validity of any Curis Patent Rights
claiming the manufacture, use or sale of a Licensed Compound or Product in the
P&G Field shall be entered into without both Curis’ and P&G’s prior written
consent, which consent will not be unreasonably withheld. No settlement,
compromise or other disposition of any such proceeding which concerns the
validity of any Joint Patent Rights shall be entered into without the prior
written consent of Curis and P&G, which consent will not be unreasonably
withheld. Subject to the rights [**] with respect to recoveries attributable in
whole or in part to infringement of the Curis Patent Rights [**], and except as
otherwise agreed to by the parties, any recovery obtained as a result of such
action to terminate any infringement of any of the Curis Patent Rights or Joint
Patent Rights in the P&G Field or misappropriation of other Curis Technology in
the P&G Field, whether by judgment, award, decree or settlement, shall first be
applied to reimbursement of each party’s out-of-pocket expenses in bringing such
action (including any advisory counsel), and the balance shall be allocated as
follows:

 

(i) any portion of such recovery in any action brought by either party that is
attributable to lost sales or lost profits from Products shall be awarded to P&G
with Curis receiving its royalties on such recovery based on the average of the
royalty rates applicable to such Product under Section 6.5 or 6.6, and any
portion of such recovery in any action brought by P&G that is awarded as a
reasonable royalty on Products shall be awarded [**]% to P&G and [**]% to Curis,
and

 

(ii) any remaining recovery (i.e., consequential or other special damages) shall
be shared by the parties in proportion to the expenses paid by each party.

 

8.6 Cooperation.    In any suit, action or proceeding referred to in this
Article 8 (regardless of which party commences or defends), each party shall, at
its own expense, fully cooperate with the other party and supply all assistance
reasonably requested by the party carrying on the proceeding, including
providing the other party with such witnesses, documents and records and other
evidence as may be reasonably requested.

 

8.7 Revocation or Invalidity Actions.    In the same manner as provided in
Section 8.5, each party shall have the right to defend, at its own expense, all
suits or proceedings seeking to have any of the respective Curis Patent Rights,
P&G Patent Rights or Joint Patent Rights revoked or declared invalid,
unpatentable, unenforceable or not infringed. All costs and expenses (including
attorneys’ fees) incurred in such action shall be payable by the party taking
such action.

 

8.8 Patent Infringement Claims.

 

(a) Notice.    Each party shall notify the other party promptly in writing of
any claim of, or action for, infringement of any patents or misappropriation of
trade secret rights of any Third Party which is threatened, made or brought
against either party by reason of the development, manufacture, use or sale of
any Licensed Compound, Preclinical Compound, Selected Compound or Product by
either party.

 

(b) Course of Action.    In the event that an action for infringement is
commenced against either party, its Affiliates, its licensees or its
sublicensees as a result of the development, manufacture, use or sale of a
Licensed Compound, Preclinical Compound, Selected Compound or Product
exclusively licensed to P&G hereunder, P&G shall defend such action at its own
expense, and Curis hereby agrees to assist and cooperate with P&G, at its own
expense, to the extent necessary in the defense of such suit. P&G shall have the
right to settle the suit or consent to an adverse judgment thereto, in its sole
discretion, so long as such settlement or adverse judgment does not adversely
affect the rights of Curis and its Affiliates (including any Curis Patent
Rights). Except as set forth in Section 6.9, P&G shall have full responsibility
for the payment of any award for damages, or any amount due pursuant to any
settlement entered into by it with such Third Party. Any and all damages and
awards received by P&G as a result thereof (e.g., as a result of a counterclaim)
shall be allocated between the parties in the same manner as provided in
Section 8.5(d).

 

27



--------------------------------------------------------------------------------

9.   CONFIDENTIALITY.

 

9.1 Confidentiality.    Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the parties, the parties agree that,
during the Term and for five years thereafter, the receiving party shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as expressly provided for in this Agreement any
confidential information (including without limitation, Information) of the
other party furnished to it by the other party or otherwise obtained pursuant to
this Agreement (collectively, “Confidential Information”). Each party may use
Confidential Information of the other party only to the extent required to
accomplish the purposes of this Agreement. Each party will promptly notify the
other upon discovery of any unauthorized use or disclosure of the Confidential
Information of which it is aware.

 

9.2 Exceptions.    Confidential Information shall not include any information
that the receiving party can prove by competent written evidence:

 

(a) is now, or hereafter becomes, through no act or failure to act on the part
of the receiving party, generally known or available;

 

(b) is known by the receiving party at the time of receiving such information,
as evidenced by its records;

 

(c) is hereafter furnished to the receiving party by a Third Party, as a matter
of right and without restriction on disclosure; or

 

(d) was independently discovered or developed by or on behalf of the receiving
party without the use of the Confidential Information belonging to the other
party.

 

9.3 Authorized Disclosure.    Each party may disclose Confidential Information
belonging to the other party to the extent such other party provides written
permission to disclose such Confidential Information, or if such disclosure is
reasonably necessary in the following instances:

 

(a) prosecuting Patent Rights;

 

(b) regulatory filings;

 

(c) prosecuting or defending litigation;

 

(d) complying with applicable court orders or governmental regulations or making
available clinical data through clinical trial registries or similar mechanism
in accordance with applicable policies; and

 

(e) disclosure to Affiliates, licensees or sublicensees (including potential
licensees or sublicensees), employees, consultants, agents or other Third
Parties in connection with due diligence or similar investigations by such Third
Parties or the performance of its obligations or exercise of its rights under
this Agreement, in each case who agree to be bound by similar terms of
confidentiality and non-use at least equivalent in scope to those set forth in
this Section 9.

 

Notwithstanding the foregoing, in the event a party is required to make a
disclosure of the other party’s Confidential Information pursuant to
Section 9.3, it will, except where impracticable, give reasonable advance notice
to the other party of such disclosure and, with respect to Section 9.3(c) or
(d), use efforts to secure confidential treatment of such information at least
as diligent as such party would use to protect its own confidential information,
but in no event less than reasonable efforts. In any event, the parties agree to
take all reasonable action to avoid disclosure of Confidential Information
hereunder.

 

9.4 Publications.    Each party to this Agreement recognizes that the
publication of papers containing results of and other information regarding
development of Licensed Compounds, Preclinical Compounds, Selected Compounds and
Products (except as provided hereinafter), including oral presentations and
abstracts, may be beneficial to both parties provided such publications are
subject to reasonable controls to protect Confidential Information. In
particular, it is the intent of the parties to maintain the confidentiality of
any Confidential

 

28



--------------------------------------------------------------------------------

Information included in any United States or foreign application until such
United States or foreign patent application has been published. Accordingly, the
other party shall have the right and obligation to review and approve any paper
proposed for publication by the other party, including oral presentations and
abstracts. Before either party may submit any paper, oral presentation or
abstract for publication, the party proposing publication shall deliver a
complete copy of such materials to the other party (and will use commercially
reasonable efforts to deliver such copy at least 30 days prior to submitting the
paper to a publisher or the date set for presentation). The other party shall
review any such paper and give its comments to the publishing party within 10
days of the delivery of such paper to the other party. With respect to oral
presentation materials, the other party shall make reasonable efforts to
expedite review of such materials, and shall return such items as soon as
practicable to the publishing party with appropriate comments, if any, but in no
event later than 30 days from the date of delivery to the other party. With
respect to abstracts, the other party shall make reasonable efforts to expedite
review of such abstracts, and shall return such items as soon as practicable to
the publishing party with appropriate comments, if any, but in no event later
than 10 days from the date of delivery to the other party. The publishing party
shall comply with the other party’s request to delete references to the
non-publishing party’s Confidential Information in any such paper or other
materials. Notwithstanding anything to the contrary in this Agreement, neither
party shall have the right to publish in any form any Confidential Information
of the other party without such other party’s prior written consent.

 

9.5 Press Release.    It is understood that Curis intends to issue a press
release announcing the execution of this Agreement and that each party may
desire or be required to issue subsequent press releases relating to this
Agreement or activities thereunder. The parties agree to consult and share
drafts of proposed press releases with each other reasonably and in good faith
with respect to the text and timing of such press releases prior to the issuance
thereof, provided that a party may not unreasonably withhold consent to such
releases, and that either party may issue such press releases as it determines,
based on advice of counsel, are reasonably necessary to comply with laws or
regulations or for appropriate market disclosure, but that the occurrence of
such disclosures will be provided to the other party at least 72 hours prior to
such disclosure to the extent practicable. Each party agrees to review each
press release within 48 hours after receiving the press release from the other
party. In addition, following the initial press release announcing this
Agreement, either party shall be free to disclose, without the other party’s
prior written consent, the existence of this Agreement, the identity of the
other party and those terms of this Agreement that have already been publicly
disclosed in accordance herewith.

 

9.6 SEC Filings.    The parties will consult with each other on the provisions
of this Agreement to be redacted in any filings made by the parties with the
Securities and Exchange Commission or as otherwise required by applicable laws,
rules or regulations. The parties agree that either party may make such
disclosures pursuant to Form 8-K or otherwise as it determines, based on advice
of counsel, are reasonably necessary to comply with laws or regulations or for
appropriate market disclosure. The parties shall consult with one another before
any such filing, and shall seek protection for any Confidential Information.

 

10.   REPRESENTATIONS AND WARRANTIES.

 

10.1 Representations and Warranties.    Each of Curis and P&G hereby represents,
warrants, and covenants to the other party as follows as of the Effective Date:

 

(a) Corporate Power.    It is duly organized and validly existing under the laws
of its state of incorporation or formation, and has full corporate power and
authority to enter into this Agreement and to carry out the provisions hereof.

 

(b) Due Authorization.    It is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder, and the person or persons
executing this Agreement on its behalf has been duly authorized to do so by all
requisite corporate action.

 

(c) Binding Agreement.    This Agreement is legally binding upon it and
enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement by it do not conflict with, or require the consent
of a Third Party under any agreement, instrument or understanding, oral or
written, to which it is a party or by which it may be bound (other than consents
that have been obtained prior to the

 

29



--------------------------------------------------------------------------------

Effective Date), nor violate any material law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it.

 

(d) Grant of Rights; Maintenance of Agreements.    It has not granted, and will
not grant during the Term, any right to any Third Party which would conflict
with the rights granted to the other Party hereunder. It has (or will have at
the time performance is due) maintained and will maintain and keep in full force
and effect all agreements (including license agreements) and filings (including
patent filings) necessary to perform its obligations in accordance with the
terms of this Agreement.

 

(e) No Representation Regarding Tax Consequences.    No person has made or
provided a written or oral statement to such party as to the potential tax
consequences that may be result from any of the transactions contemplated by
this Agreement.

 

10.2 Additional Representations and Warranties of Curis.    In addition to the
representations and warranties made by Curis elsewhere in this Agreement, Curis
hereby represents, warrants, and covenants to P&G as of the Effective Date that:

 

(a) Curis has sufficient rights in the Curis Patent Rights listed on Exhibit A
to grant the licenses granted to P&G hereunder.

 

(b) Curis is not aware of any action, suit or inquiry or investigation
instituted by or before any court or governmental agency that questions or
threatens the validity of any of the Curis Patent Rights listed on Exhibit A
hereto.

 

(c) Curis has not received any notice from any Third Party alleging that the
practice of any of the Curis Patent Rights listed on Exhibit A infringes the
intellectual property rights of such Third Party.

 

(d) Curis has not pledged, assigned or granted any security interest in any of
the Curis Patent Rights listed on Exhibit A hereto to any Third Party. In
addition, Curis shall not, during the Term, pledge, assign or grant any security
interest in any of the Curis Patent Rights to any Third Party.

 

10.3 Disclaimer.    EXCEPT AS SPECIFICALLY SET FORTH HEREIN, THE TECHNOLOGY AND
INTELLECTUAL PROPERTY RIGHTS PROVIDED BY EACH PARTY ARE PROVIDED “AS IS,” AND
EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE
PRACTICES. Without limiting the generality of the foregoing, each party
expressly does not warrant (a) the success of any study or test conducted under
or pursuant to this Agreement or (b) the safety or usefulness for any purpose of
the technology it provides hereunder.

 

11.   TERM; TERMINATION.

 

11.1 Term.    The term of this Agreement (the “Term”) shall commence on the
Effective Date and, unless earlier terminated in accordance with this
Section 11, shall continue in effect until six months after the expiration of
the last Royalty Term for any Product.

 

11.2 Termination by P&G Without Cause.    During the initial 12-month period
following the Effective Date, this Agreement may not be terminated, except in
the case of failure of all, or all but one, of the Licensed Compounds [**]
specified in the Research Plan, as determined reasonably and in good faith by
the RSC in accordance with objective criteria established by the RSC. In the
event of such failure, P&G may terminate the Agreement and related research
obligations, with 45 days prior written notice. Following the initial 12-month
period, P&G shall have the right to terminate this Agreement upon at least six
(6) months prior written notice to Curis.

 

11.3 Termination for Material Breach.    Upon or after the breach of any
material provision of this Agreement by a party (the “Defaulting Party”), the
other party (the “Non Defaulting Party”) may notify the

 

30



--------------------------------------------------------------------------------

Defaulting Party of such breach, which notice shall specify the particulars of
such breach with reference to the particular sections of this Agreement that
have been breached, and require that the Defaulting Party cure such breach
within 60 days (10 days in the event of a payment default); provided, however,
that if (i) such breach (other than any payment default) is capable of being
cured, but not within such 60 day period, and (ii) the Defaulting Party uses
commercially reasonable efforts to cure such breach, such 60 day period shall be
extended for so long as diligent efforts are being applied to cure such breach
(but not longer than 12 months). If the Defaulting Party has not cured the
breach by the end of the cure period specified in this Section 11.3, the Non
Defaulting Party may terminate this Agreement immediately upon written notice to
the Defaulting Party.

 

11.4 Effects of Termination.

 

(a) Termination by P&G under Section 11.2 or by Curis under Section 11.3.    If
P&G terminates this Agreement under Section 11.2 or Curis terminates this
Agreement under Section 11.3, (i) all licenses granted to P&G by Curis and all
licenses granted to Curis by P&G under this Agreement shall terminate, (ii) from
and after such termination, P&G shall not, directly or indirectly, develop or
commercialize any Licensed Compound, Preclinical Compound, Selected Compound
and/or Product, (iii) any permitted sublicenses granted by P&G under Section 5.1
shall remain in effect but shall be assigned to Curis; and (iv) Curis shall have
the exclusive option to acquire from P&G (with the right to license or
sublicense) all data generated by P&G and all INDs, NDAs, Regulatory Approvals
and other regulatory submissions, synthetic routes, process improvements,
clinical data, promotional, advertising, marketing and distribution rights or
contracts, and other similar information and items related to the Licensed
Compounds, Preclinical Compounds, Selected Compounds and/or Products Controlled
by P&G on commercially reasonable terms to be mutually agreed to by the parties.

 

(b) Termination by P&G under Section 11.3.    Upon termination of this Agreement
in accordance with Section 11.3 for breach by Curis, all rights and licenses
granted by Curis to P&G under this Agreement shall terminate, subject to P&G’s
right to seek damages based on such breach. For the avoidance of doubt, however,
nothing in Section 11.3 or elsewhere in this Agreement shall require P&G to
terminate this Agreement in the event of a material breach by Curis.

 

(c) Return of Confidential Information.    Within 30 days following the
expiration or termination of this Agreement, except to the extent and for so
long as a party retains license rights as provided in this Section 11.4, each
party shall deliver to the other party all embodiments of any and all
Confidential Information of the other party (including all copies thereof) in
its possession except for one copy to be kept as an archive in such party’s
legal files.

 

11.5 Bankruptcy.    Each party may, in addition to any other remedies available
to it by law or in equity, exercise the rights set forth below by written notice
to the other party in the event such other party (the “Insolvent Party”) shall
have become insolvent or bankrupt, or shall have made an assignment for the
benefit of its creditors, or there shall have been appointed a trustee or
receiver of the Insolvent Party or for all or a substantial part of its
property, or any case or proceeding shall have been commenced or other action
taken by or against the Insolvent Party in bankruptcy or seeking reorganization,
liquidation, dissolution, winding-up arrangement, composition or readjustment of
its debts or any other relief under any bankruptcy, insolvency, reorganization
or other similar act or law of any jurisdiction now or hereafter in effect, or
there shall have been issued a warrant of attachment, execution, distraint or
similar process against any substantial part of the property of the Insolvent
Party, and any such event shall have continued for 60 days undismissed, unbonded
and undischarged. The parties agree that the parties, as licensees of rights
under this Agreement, shall retain and may fully exercise all of their rights
and elections under the U.S. Bankruptcy Code. The parties further agree that, in
the event of the commencement of a bankruptcy proceeding by or against either
party under the U.S. Bankruptcy Code, the other party shall, to the extent not
prohibited by applicable law, be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, and same, if not already in the their
possession, shall be promptly delivered to them (i) upon any such commencement
of a bankruptcy proceeding upon its written request therefor, unless the party
subject to such

 

31



--------------------------------------------------------------------------------

proceeding elects to continue to perform all of their obligations under this
Agreement or (ii) if not delivered under clause (i) above, upon the rejection of
this Agreement by or on behalf of the party subject to such proceeding upon
written request therefor by the other party.

 

11.6 Accrued Rights; Survival.    Expiration or termination of this Agreement,
for whatever reason, shall not affect any rights or obligations accrued by
either party prior to the effective date of such expiration or termination.
Except to the extent expressly provided otherwise in this Agreement, all of the
parties’ rights and obligations under Section 1, 3.8 (last sentence only), 7.4,
7.5, 8.1, 8.2(a)(iii), 8.2(a)(iv), 9, 10.3, 11, 12.1, 12.2, 12.3, 12.4 and 13
shall survive any expiration or termination of this Agreement.

 

11.7 Exercise of Right of Termination.    The use by either party of a
termination right provided for under this Agreement shall not give rise to the
payment of damages or any other form of compensation or relief to the other
party with respect thereto.

 

11.8 Default; Remedies.    Subject to Section 11.7, termination of this
Agreement shall not preclude either party from claiming any other damages,
compensation or relief that it may be entitled to upon such termination.

 

12.   INDEMNITY; INSURANCE.

 

12.1 Indemnification by P&G.    P&G hereby agrees to indemnify, defend and hold
harmless Curis and its Affiliates and their respective employees, officers,
directors and agents (each, a “Curis Indemnified Party”) from and against any
and all liability, loss, damage, expense (including reasonable attorneys’ fees
and expenses) and cost (collectively, “Liability”) to which any Curis
Indemnified Party may become subject as a result of any claim, demand, action or
other proceeding by any Third Party to the extent such Liability arises directly
or indirectly out of: (a) the practice by or on behalf of P&G or its Affiliates
or Sublicensees (other than Curis) of any license granted to it hereunder,
(b) the development, manufacture, use, handling, storage, sale or other
disposition of any Licensed Compound, Preclinical Compound, Selected Compound or
Product by or on behalf of P&G or its Affiliates or Sublicensees (other than
Curis), (c) the material breach by P&G of any warranty, representation, covenant
or agreement made by P&G in this Agreement, or (d) the negligence or willful
misconduct of any P&G Indemnified Party; except, in each case, to the extent
such Liability results from the negligence or willful misconduct of any Curis
Indemnified Party or the material breach by Curis of any warranty,
representation, covenant or agreement made by Curis in this Agreement.

 

12.2 Indemnification by Curis.    Curis will indemnify, defend and hold harmless
P&G and its Affiliates and their respective employees, officers, directors and
agents (each, a “P&G Indemnified Party”) from and against any and all Liability
to which any P&G Indemnified Party may become subject as a result of any claim,
demand, action or other proceeding by any Third Party to the extent such
Liability arises directly or indirectly out of: (a) the practice by or on behalf
of Curis or its Affiliates or sublicensees (other than P&G) of any license
granted to it hereunder, (b) the development manufacture, use, handling,
storage, sale or other disposition of any Excluded Compound or, if applicable
under Section 11.4(a), any Licensed Compound or Product by or on behalf of Curis
or its sublicensees (other than P&G), (c) the material breach by Curis of any
warranty, representation, covenant or agreement made by Curis in this Agreement,
or (d) the negligence or willful misconduct of any Curis Indemnified Party;
except, in each case, to the extent such Liability results from the negligence
or willful misconduct of any P&G Indemnified Party or the material breach by P&G
of any warranty, representation, covenant or agreement made by P&G in this
Agreement.

 

12.3 Procedure.    Each party will notify the other in the event it becomes
aware of a claim for which indemnification may be sought hereunder. In case any
proceeding (including any governmental investigation) shall be instituted
involving any party in respect of which indemnity may be sought pursuant to this
Section 12, such party shall promptly notify the indemnifying party in writing
within 20 days after such a claim of action, proceeding or lawsuit has been
filed, initiated or served and the indemnifying party and the party seeking
indemnification shall meet to discuss how to respond to any claims that are the
subject matter of such

 

32



--------------------------------------------------------------------------------

proceeding. The indemnifying party, upon request of the indemnified party, shall
retain counsel reasonably satisfactory to the indemnified party to represent the
indemnified party and shall pay the fees and expenses of such counsel related to
such proceeding. The indemnified party shall cooperate with the indemnifying
party in the defense of such matter. In any such proceeding, the indemnified
party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of the indemnified party unless (a) the
indemnifying party and the indemnified party shall have mutually agreed to the
retention of such counsel or (b) the named parties to any such proceeding
(including any impleaded parties) include both the indemnifying party and the
indemnified party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them.
All such fees and expenses shall be reimbursed as they are incurred. The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment. The indemnifying party shall not, without the
written consent of the indemnified party, effect any settlement of any pending
or threatened proceeding in respect of which the indemnified party is, or
arising out of the same set of facts could have been, a party and indemnity
could have been sought hereunder by the indemnified party, unless such
settlement includes an unconditional release of the indemnified party from all
liability on claims that are the subject matter of such proceeding.

 

12.4 Insurance.    Each party further agrees to use its commercially reasonable
efforts to obtain and maintain, during the term of this Agreement, commercial
general liability insurance, including products liability insurance, with
reputable and financially secure insurance carriers to cover its indemnification
obligations under Sections 12.1 or 12.2, as applicable, or self-insurance, with
limits of not less than five million dollars ($5,000,000.00) per occurrence and
in the aggregate. Insurance (other than self-insurance) shall be secured with
carriers having an A.M. Best Rating of A-VII or better. Neither party’s policy
shall be canceled, changed or subject to non-renewal without the other party
receiving 30 days prior written notice.

 

13.   MISCELLANEOUS.

 

13.1 Assignment.    This Agreement may not be assigned or otherwise transferred
by a party without the written consent of the other party; provided, that,
either P&G or Curis may, without such consent, assign this Agreement to an
Affiliate or in connection with the transfer or sale of all or substantially all
of its business related to this Agreement, including, without any limitation,
through any merger, consolidation, sale of stock, sale of assets or similar
transaction. In the event of such transaction, however (whether this Agreement
is actually assigned or is assumed by the acquiring party by operation of law
(e.g., in the context of a reverse triangular merger)), intellectual property
rights of the acquiring party to such transaction (if other than one of the
parties to this Agreement) shall not be included in the technology licensed
hereunder. Any purported assignment in violation of the preceding sentence shall
be void. Any permitted assignee shall assume all obligations of its assignor
under this Agreement. No assignment shall relieve either party of responsibility
for the performance of any accrued obligation that such party then has
hereunder.

 

13.2 Force Majeure.    Neither party shall be held liable or responsible to the
other party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any of its obligations under this
Agreement when such failure or delay is caused by or results from causes beyond
the reasonable control of the affected party or from fire, floods, embargoes,
war, acts of war (whether war be declared or not), terrorist actions,
insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, plague of locusts or other plague of biblical proportion, acts of
God or acts, omissions or delays in acting by any governmental authority or the
other party; provided, that the affected party uses reasonable efforts to
prevent and mitigate the effect of any such cause.

 

33



--------------------------------------------------------------------------------

13.3 Notices.    Any notice or report required or permitted to be given or made
under this Agreement by one of the parties hereto to the other shall be in
writing, delivered personally or by facsimile or courier, postage prepaid,
addressed to such other party at its address indicated below, or to such other
address as the addressee shall have last furnished in writing to the addressor
and shall be effective upon receipt by the addressee:

 

If to P&G:

   Procter & Gamble Company      Health Care Research Center      8700
Mason-Montgomery Road      Mason, OH 45040      Attention: Associate General
Counsel—Patents      Fax: (513) 622-3300

If to Curis:

   Curis, Inc.      61 Moulton Street      Cambridge, MA 02138      Attention:
President      Fax: (617) 354-2407

 

13.4 Applicable Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
choice of law provisions thereof.

 

13.5 Dispute Resolution.

 

(a) Resolution of Disputes.    The parties recognize that disputes as to certain
matters may from time to time arise which relate to either party’s rights and
obligations hereunder or other matters arising under or related to this
Agreement. It is the objective of the parties to establish procedures to
facilitate the resolution of such disputes in an expedient manner by mutual
cooperation and without resort to litigation. To accomplish this objective, the
parties agree to follow the procedures set forth in Section 13.5 if and when
such a dispute arises between the parties.

 

(b) Arbitration Procedures.

 

(i) Discussions Between the Parties.    If any claim, dispute, or controversy of
any nature arising out of or relating to this Agreement, including, without
limitation, any action or claim based on tort, contract or statute, or
concerning the interpretation, effect, termination, validity, performance and/or
breach of this Agreement, but specifically excluding any claim, dispute or
controversy arising with respect to the RSC or a CDSC for which the parties have
established a complete dispute resolution mechanism under Sections 2.3 and 4.3,
respectively (each, a “Claim”), arises between the parties and the parties
cannot resolve the dispute within 30 days of a written request by either party
to the other party, the parties agree to refer the Claim to the President of
Procter & Gamble Pharmaceuticals and the Chief Executive Officer of Curis, or
their respective designees, for resolution. If, after an additional 60 days,
such officers or their designees have not succeeded in negotiating a resolution
of the dispute, then, upon the written request of either party, such dispute
shall be resolved by final and binding arbitration in accordance with
Section 13.5(b)(ii).

 

(ii) Arbitration.    Claims between the parties under this Section 13.5(b) shall
be finally settled by binding arbitration conducted in the English language in
accordance with the Rules of Commercial Arbitration of the American Arbitration
Association (“AAA”). The arbitration shall be held in New York, New York and
shall be conducted by three arbitrators who are knowledgeable in the subject
matter at issue in the dispute. One arbitrator will be selected by Curis, one
arbitrator will be selected by P&G, and the third arbitrator will be selected by
mutual agreement of the two arbitrators selected by the parties, provided that
if a party fails to select an arbitrator within 30 days of the request for
arbitration, the arbitrator that was to be selected by such party shall be
appointed in accordance with the rules of the AAA. During the period prior to
the hearing, each party shall have the right to conduct

 

34



--------------------------------------------------------------------------------

up to two depositions and to submit up to 20 document requests to the other
party. At least 15 days before the scheduled date of the hearing, each party
shall submit to the arbitrators and the other party its proposed written award
and statement of decision (each, a “Proposal”) regarding the matter(s) in
dispute, including the calculation of any damage award requested by such party
and an explanation of such party’s rationales for such Proposal. The arbitrators
may proceed to an award, notwithstanding the failure of either party to
participate in the proceedings and/or to timely submit a Proposal. The
arbitrators will make a decision within 45 days after the conclusion of the
hearing. The arbitrators’ sole authority will be to select the Proposal that the
arbitrators deem to be the most equitable resolution of the matter(s) in dispute
(the “Prevailing Proposal”). The arbitrators will not be authorized to modify
either party’s Proposal. To the extent specified in the Prevailing Proposal, the
arbitrators shall be authorized to award compensatory damages, but shall NOT be
authorized to: (i) award non-economic or punitive damages (except to the extent
expressly permitted by this Agreement), unless such damages are statutorily
imposed; or (ii) reform, modify or materially change this Agreement or any other
agreements contemplated hereunder; provided, however, that the arbitrators may
modify the economic terms of this Agreement as specified in the Prevailing
Proposal solely if and to the extent that the arbitrators determine that such
modification is necessary and appropriate to compensate a party for damages
suffered as a result of the material breach of this Agreement by the other
party. The arbitrators also shall be authorized to grant any temporary,
preliminary or permanent equitable remedy or relief specified in the Prevailing
Proposal that the arbitrators deem just and equitable and within the scope of
this Agreement, including, without limitation, an injunction or order for
specific performance. The award of the arbitrators as set forth in the
Prevailing Proposal shall be the sole and exclusive remedy of the parties.
Judgment on the award rendered by the arbitrators as set forth in the Prevailing
Proposal may be enforced in any court having competent jurisdiction thereof,
subject only to revocation on grounds of fraud or clear bias on the part of the
arbitrators. Either party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that party pending the
outcome of dispute resolution proceedings pursuant to this Section 13.5(b). This
Section 13.5(b)(ii) shall not apply to any dispute, controversy or claim that
concerns (A) the validity, enforceability or infringement of a patent, trademark
or copyright; or (B) any antitrust, anti-monopoly or competition law or
regulation, whether or not statutory.

 

(c) Costs and Awards.    Each party shall bear its own attorneys’ fees, costs,
and disbursements arising out of the arbitration, and shall pay an equal share
of the fees and costs of the arbitrators; provided, however, that the
arbitrators shall be authorized to determine whether a party is the prevailing
party, and if so, to award to that prevailing party reimbursement for its
reasonable attorneys’ fees, costs and disbursements (including, for example,
expert witness fees and expenses, photocopy charges and travel expenses), and/or
the fees and costs of the arbitrators. Absent the filing of an application to
correct or vacate the arbitration award (if permitted by AAA rules), each party
shall fully perform and satisfy the arbitration award within 15 days of the
service of the award.

 

(d) Waiver and Acknowledgment.    By agreeing to this binding arbitration
provision, the parties understand that they are waiving certain rights and
protections which may otherwise be available if a Claim between the parties were
determined by litigation in court, including, without limitation, the right to
seek or obtain certain types of damages precluded by this provision, the right
to a jury trial, certain rights of appeal, and a right to invoke formal rules of
procedure and evidence.

 

13.6 No Consequential Damages.    EXCEPT FOR LIABILITY FOR BREACH OF SECTION 9,
IN NO EVENT SHALL EITHER CURIS OR P&G OR THEIR AFFILIATES BE LIABLE FOR SPECIAL,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING LOST REVENUES OR
PROFITS), WHETHER BASED ON CONTRACT, TORT OR ANY OTHER LEGAL THEORY, PROVIDED,
HOWEVER, THAT THIS LIMITATION SHALL NOT LIMIT THE INDEMNIFICATION OBLIGATION OF
SUCH PARTY UNDER THE PROVISIONS OF SECTION 12 FOR SUCH DAMAGES CLAIMED BY A
THIRD PARTY.

 

35



--------------------------------------------------------------------------------

13.7 Entire Agreement.    This Agreement, including the Exhibits attached
hereto, contains the entire understanding of the parties with respect to the
subject matter hereof. All express or implied agreements and understandings,
either oral or written, heretofore made, except the confidential disclosure
agreement between the parties, dated April 19, 2004, are expressly superseded by
this Agreement. This Agreement may be amended, or any term hereof modified, only
by a written instrument duly executed by both parties hereto.

 

13.8 Headings.    The captions to the several Article or Sections hereof are not
a part of this Agreement, but are merely guides or labels to assist in locating
and reading the several Articles or Sections hereof.

 

13.9 Severability.    If a court of competent jurisdiction declares any
provision of this Agreement invalid or unenforceable, or if any government or
other agency having jurisdiction over either Curis or P&G deems any provision to
be contrary to any laws, then that provision shall be severed and the remainder
of the Agreement shall continue in full force and effect. To the extent
possible, the parties shall revise such invalidated provision in a manner that
will render such provision valid without impairing the parties’ original intent.

 

13.10 Independent Contractors.    It is expressly agreed that Curis and P&G
shall be independent contractors and that the relationship between the two
parties shall not constitute a partnership, joint venture or agency. Neither
Curis nor P&G shall have the authority to make any statements, representations
or commitments of any kind, or to take any action, which shall be binding on the
other, without the prior written authorization of the party to do so.

 

13.11 Waiver.    The waiver by either party hereto of any right hereunder or the
failure to perform or of a breach by the other party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other party whether of a similar nature or otherwise.

 

13.12 Interpretation.    All references in this Agreement to an Article,
Section or Exhibit shall refer to an Article, Section or Exhibit in or to this
Agreement, unless otherwise stated. Any reference to any federal, national,
state, local, or foreign statute or law shall be deemed also to refer to all
rules and regulations promulgated thereunder, unless the context requires
otherwise. The word “including” and similar words shall mean including without
limitation. The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision. References in this Agreement to
“provisions of this Agreement” refer to the terms, conditions and promises
contained in this Agreement taken as a whole. All references to days, months,
quarters or years are references to calendar days, calendar months, calendar
quarters, or calendar years, unless otherwise expressly stated. References to
the singular include the plural.

 

13.13 Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

13.14 Cooperation.    Curis and P&G will cooperate and use respectively all
reasonable efforts to make all other registrations, filings and applications, to
give all notices and to obtain as soon as practicable all governmental or other
consents, transfers, approvals, orders, qualifications authorizations, permits
and waivers, if any, and to do all other things necessary or desirable for the
consummation of the transactions as contemplated hereby. Neither party shall be
required, however, to divest products or assets or materially change its
business if doing so is a condition

 

13.15 of the transactions contemplated by this Agreement.

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

CURIS, INC.

     

PROCTER & GAMBLE COMPANY

By:

 

/s/    DANIEL PASSERI        

--------------------------------------------------------------------------------

     

By:

 

/s/    MARK COLLAR        

--------------------------------------------------------------------------------

   

Daniel Passeri

President and Chief Executive Officer

         

Mark Collar

President, Global Pharmaceuticals

Procter & Gamble Company

 

37



--------------------------------------------------------------------------------

EXHIBIT A

 

Curis Patent Rights

 

Curis No.

--------------------------------------------------------------------------------

   Application
Serial No.


--------------------------------------------------------------------------------

   

Publication/

Patent No.

--------------------------------------------------------------------------------

 

App.

Filing Date

--------------------------------------------------------------------------------

  Patent Issue
Date


--------------------------------------------------------------------------------

  Exp. Date


--------------------------------------------------------------------------------

  Status


--------------------------------------------------------------------------------

[**]

   [**]     [**]   [**]   [**]   [**]   [**]

[**]

   [**]         [**]           [**]

[**]

   [**]         [**]           [**]

[**]

   [**]         [**]           [**]

[**]

   [**]     [**]   [**]   [**]   [**]   [**]

[**]

   [**]     [**]   [**]   [**]   [**]   [**]

[**]

   [**]         [**]           [**]

[**]

   [**]         [**]           [**]

[**]

   [**]     [**]   [**]           [**]

[**]

   [**]     [**]   [**]           [**]

[**]

   [**]     [**]   [**]           [**]

[**]

   [**]     [**]   [**]   [**]   [**]   [**]

[**]

   [**]     [**]   [**]           [**]

[**]

   [**]         [**]           [**]

[**]

   [**]     [**]   [**]           [**]

[**]

   [**]         [**]           [**]

[**]

   [**]         [**]           [**]

[**]

   [**]         [**]           [**]

[**]

   [**]     [**]   [**]           [**]

[**]

   [**]     [**]   [**]           [**]

[**]

   [**]         [**]           [**]

[**]

   [ **]       [**]           [**]

[**]

   [**]         [**]           [**]

[**]

   [**]         [**]           [**]

[**]

   [**]         [**]           [**]

[**]

   [**]         [**]           [**]

[**]

   [**]         [**]           [**]

[**]

   [**]         [**]           [**]

[**]

   [**]         [**]           [**]

[**]

   [**]         [**]           [**]

[**]

             [**]           [**]

[**]

             [**]           [**]

[**]

   [**]         [**]           [**]

[**]

             [**]           [**]

[**]

   [**]         [**]           [**]

[**]

   [**]     [**]   [**]           [**]

 

38



--------------------------------------------------------------------------------

Curis No.

--------------------------------------------------------------------------------

   Application
Serial No.


--------------------------------------------------------------------------------

 

Publication/

Patent No.

--------------------------------------------------------------------------------

 

App.

Filing Date

--------------------------------------------------------------------------------

  Patent Issue
Date


--------------------------------------------------------------------------------

   Exp. Date


--------------------------------------------------------------------------------

   Status


--------------------------------------------------------------------------------

[**]

   [**]   [**]   [**]             [**]

[**]

   [**]   [**]   [**]             [**]

[**]

   [**]       [**]             [**]

[**]

   [**]       [**]             [**]

[**]

   [**]   [**]   [**]             [**]

[**]

   [**]       [**]             [**]

[**]

   [**]       [**]             [**]

[**]

   [**]   [**]   [**]             [**]

[**]

   [**]   [**]   [**]             [**]

 

39



--------------------------------------------------------------------------------

EXHIBIT B

 

Initial Compounds

 

[**]

 

40